Not for Publication

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

                                     :
LOUISE LIVINGSTON, MELISSA           :
RAINEY, DAVID SMITH, RAYMOND :
SABBATINE, PETER GOLDIS, and         :
BILL COLBERT, on behalf of themselves:
and all others similarly situated,   :               Civil Action No. 17-6480 (ES) (MAH)
                                     :
                      Plaintiffs,    :                              OPINION
                                     :
                      v.             :
                                     :
TRANE INC.,                          :
                                     :
                      Defendant.     :
                                     :

SALAS, DISTRICT JUDGE

       Before the Court is Defendant Trane Inc.’s (“Defendant’s” or “Trane’s”) motion to dismiss

the Complaint of Plaintiffs Louise Livingston, Melissa Rainey, David Smith, Raymond Sabbatine,

Peter Goldis, and Bill Colbert (collectively, “Plaintiffs”) under Federal Rules of Civil Procedure

8(a), 9(b), and 12(b)(6). (D.E. No. 14). The Court has subject-matter jurisdiction under 28 U.S.C.

§§ 1331 and 1332(d). After considering the parties’ submissions,1 the Court reaches its decision

without oral argument. See D.N.J. Civ. R. 78.1(b). For the following reasons, the Court GRANTS-

in-part and DENIES-in-part Defendant’s motion to dismiss.

I.     Background

       Plaintiffs bring this putative class action to recover damages arising from Defendant’s

allegedly defective HVAC systems, including air conditioners and heat pumps (“systems”). (D.E.


1
       (See D.E. No. 14-1, Memorandum of Law in Support of Defendant’s Motion to Dismiss
(“Def. Mov. Br.”); D.E. No. 16, Memorandum of Law in Opposition to Defendant’s Motion to
Dismiss (“Pl. Opp. Br.”); D.E. No. 17, Defendant’s Reply Brief (“Def. Reply Br.”)).
No. 1, Complaint (“Compl.”) ¶ 1). The Court will “set out facts as they appear in the Complaint .

. . .” See Bistrian v. Levi, 696 F.3d 352, 358 n.1 (3d Cir. 2012). According to the Complaint,

Defendant’s systems contain defective thermal expansion valves (“TXVs”). (Compl. ¶ 1). The

defect arises from a chemical rust inhibitor, Ryconox, used in manufacturing by one of Trane’s

suppliers from mid-2013 through at least late 2014. (Id.). Ryconox “is incompatible with the oil

and/or refrigerants used in the . . . systems and creates a sticky substance that collects on the TXV,

leading to degraded performance and . . . failure of [the systems].” (Id.).

       Plaintiffs assert that Defendant “discovered the defect by the early summer of 2014 (and

likely much earlier) and quickly determined that the root cause was the rust inhibitor.” (Id. ¶ 2).

Nevertheless, Defendant “continued to sell [the] . . . systems containing the rust inhibitor without

disclosing it so that Trane could offload its inventory . . . onto unsuspecting consumers.” (Id.).

“Thousands of . . . systems failed within months or just a few years of purchase due to this

undisclosed defect, and tens of thousands of the systems contain the defect, which will impact their

performance and value for years to come.”              (Id. ¶ 3).   Furthermore, “[e]ven where the

contamination has not yet resulted in a complete TXV or system failure, this known defect is likely

to cause a failure to some point in the future.” (Id. ¶ 5).

       As the basis for their legal claims, Plaintiffs allege that Defendant extended an express

“limited warranty against manufacturing defects” with respect to “all parts” in its systems. (Id. ¶¶

34 & 135). Plaintiffs also allege that Defendant expressly warranted that it would “provide

adequate repairs,” such as by “replac[ing] . . . parts,” required as a result of manufacturing defects.

(Id. ¶¶ 4 & 6). Both of these alleged promises are rooted in a written warranty agreement issued




                                                 -2-
to Plaintiffs (the “Express Warranty”).2 Defendant, Plaintiffs allege, has not complied with its

obligations under the Express Warranty. (See, e.g., id. ¶ 4). Instead, for instance, Defendant “has

been instructing service personnel to inject the defective systems” with a harmful chemical called

MJ-X. (Id.). MJ-X is “highly acidic,” “causes premature wear,” and “damages and devalues the

. . . systems.” (Id.). In contrast, “[a]n adequate repair” of the defective systems would “require[]

at least replacing the contaminated oil, TXV, and filters . . . and in some cases may require

replacing the entire compressor,” all “as required by” the Express Warranty. (Id. ¶¶ 33–35).

(“Injecting MJ-X is far simpler and cheaper than performing an adequate warranty repair.” (Id.).)

       Consequently, Plaintiffs bring this lawsuit on behalf of themselves and all similarly-

situated individuals. (Id. ¶ 84). Generally, Plaintiffs bring state statutory and common-law claims

for breach of warranty, fraud, and unjust enrichment; and a federal claim based on the state-law

claims for breach of warranty.      (See generally id. ¶¶ 96–334).     Plaintiffs seek to certify a

nationwide class for their claims under the Magnuson-Moss Warranty Act, 15 U.S.C. §§ 2301, et

seq. (Id. ¶ 85). Plaintiffs also seek to certify subclasses (“State Sub-Classes”) for their common-

law and state-statutory claims under North Carolina, Pennsylvania, Wisconsin, Illinois,

Massachusetts, and Kentucky law. (Id. ¶ 86). The individual plaintiffs representing those classes

are described below in the context of their respective warranty claims. Plaintiffs “seek all remedies

as allowed by law.” (Id. ¶ 140).




2
        The Express Warranty (“Def. Mov. Br. Ex. A”) is appended to D.E. No. 41. “Though
Plaintiff[s] did not attach the [Express] Warranty to the . . . Complaint, the . . . Complaint
specifically references [it] and Plaintiff[s’] claims are based on it. Accordingly, it is appropriate
for the Court to consider the [Express] Warranty in deciding Defendant’s motion to dismiss.” See
Miller v. Samsung Elecs. Am., Inc., No. 14-4076, 2015 WL 3965608, at *15 (D.N.J. June 29,
2015).
                                                  -3-
        As noted above, Defendant has moved to dismiss the Complaint under Rules 8(a), 9(b),

and 12(b)(6) of the Federal Rules of Civil Procedure. (See D.E. No. 14). The Court addresses

Defendant’s arguments in the analysis of Plaintiffs’ claims below.

II.     Legal Standards

        A.     Federal Rule of Civil Procedure 12(b)(6)

        Federal Rule of Civil Procedure 8(a)(2) requires that a plaintiff’s complaint contain a “short

and plain statement of the claim showing that the pleader is entitled to relief.” But in order to

survive a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), a plaintiff’s

complaint must contain “enough facts to state a claim to relief that is plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the pleaded

factual content allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at

556).

        Pursuant to the pleading regime established by Twombly and Iqbal, the Court of Appeals

for this Circuit has promulgated a three-pronged test of the sufficiency of a complaint. See

Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010). First, the Court considers “the

elements a Plaintiff must plead to state a claim.” Id. Second, the Court abstracts from mere legal

conclusions contained in the complaint, which “are not entitled to an assumption of truth.” Id.

(quoting Iqbal, 556 U.S. at 664). That is, a complaint’s “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements,” Iqbal, 556 U.S. at 678, cannot “nudge[]

[a plaintiff’s] claims across the line from conceivable to plausible,” Twombly, 550 U.S. at 570.

Finally, the Court considers the complaint’s remaining well-pleaded factual allegations and

“determines whether they plausibly give rise to an entitlement for relief.” Santiago, 629 F.3d at


                                                -4-
130 (quoting Iqbal, 556 U.S. at 679). Throughout this process, the Court is “required to accept as

true all allegations in the complaint and all reasonable inferences that can be drawn from them

after construing them in the light most favorable to the nonmovant.”          See, e.g., McDermott v.

Clondalkin Grp., Inc., 649 F. App’x 263, 266 (3d Cir. 2016).

       B.      Federal Rule of Civil Procedure 9(b)

       Federal Rule of Civil Procedure 9(b) (“Rule 9(b)”) states that when “alleging fraud . . . a

party must state with particularity the circumstances constituting fraud . . . .” “In order to satisfy

Rule 9(b), a complaint must provide all of the essential factual background that would accompany

the first paragraph of any newspaper story—that is, the who, what, when, where and how of the

events at issue.” United States v. Eastwick Coll., 657 F. App’x 89, 93 (3d Cir. 2016) (quoting In

re Rockefeller Ctr. Props., Inc. Sec. Litig., 311 F.3d 198, 217 (3d Cir. 2002)) (emphasis added)

(internal quotation marks omitted). In other words, a complaint “must state the circumstances of

. . . alleged fraud with sufficient particularity to place the defendant on notice of the ‘precise

misconduct with which [it is] charged.’” Frederico v. Home Depot, 507 F.3d 188, 200 (3d Cir.

2007) (quoting Lum v. Bank of Am., 361 F.3d 217, 223–224 (3d Cir. 2004)) (emphasis added).

       To exactly which claims Rule 9(b) applies is not conclusively settled. See, e.g., In re: Elk

Cross Timbers Decking Mktg., No. 15-0018, 2015 WL 6467730, at *9 (D.N.J. Oct. 26, 2015). The

Court will address this issue in the context of the relevant counts, below.

III.   Discussion

       A.      Count I: Violation of the Magnuson-Moss Warranty Act

       Plaintiffs bring a claim under the Magnuson-Moss Warranty Act, 15 U.S.C. §§ 2301, et

seq. (“MMWA”), on behalf of themselves, the nationwide Class, and the State Sub-Classes.

(Compl. ¶¶ 96–107).     The MMWA “provides a private right of action in federal court for


                                                -5-
consumers who are ‘damaged by the failure of a supplier, warrantor, or service contractor to

comply with any obligation . . . under a written . . . [or] implied warranty.’” Argabright v. Rheem

Mfg. Co., 201 F. Supp. 3d 578, 600 (D.N.J. 2016) (quoting 15 U.S.C. § 2310(d)(1)). MMWA

“claims based on breaches of express and implied warranties under state law depend upon those

state law claims.” Avram v. Samsung Elecs. Am., Inc., No. 11-6973, 2013 WL 3654090, at *14

(D.N.J. July 11, 2013) (quoting Cooper v. Samsung Elecs. Am., Inc., No. 07-3853, 2008 WL

4513924, at *6 (D.N.J. Sept. 30, 2008)); see also Cooper v. Samsung Elecs. Am., Inc., 374 F.

App’x 250, 254 (3d Cir. 2010).

       Plaintiffs’ MMWA claim is based on Defendant’s alleged breaches of express and implied

warranties under state law. (See, e.g., Compl. ¶¶ 101–105). Plaintiffs have complied with the

notice requirement of the MMWA and have adequately stated claims for many of those alleged

breaches of express and implied warranties. (See infra, sections III.M–III.V). Plaintiffs’ MMWA

claim, therefore, may proceed to that extent. See, e.g., Granillo v. FCA US LLC, No. 16-0153,

2016 WL 9405772, at *16 (D.N.J. Aug. 29, 2016) (permitting state-law breach-of-warranty claims

to proceed under the MMWA); Morris v. BMW of Am., LLC, No. 13-4980, 2014 WL 793550, at

*11 (D.N.J. Feb. 26, 2014) (same); Avram, 2013 WL 3654090, at *14 (same).

       Accordingly, the Court DENIES Defendant’s motion to dismiss Count I to the extent

detailed below. (See infra, sections III.M–III.V).

       B. Count II: Negligent Misrepresentation

       Plaintiffs bring negligent misrepresentation claims on behalf of themselves and their

respective State Sub-Classes. (Compl. ¶¶ 108–16). They allege that “Defendant ha[d] and

continue[s] to have a duty to disclose . . . the actual quality of [the] systems and the defect alleged

herein” but that “Defendant negligently and/or recklessly misrepresented, omitted and concealed


                                                 -6-
from Plaintiffs and their respective State Sub-Classes material facts relating to the quality of [the]

systems.” (Id. ¶¶ 110–11). Defendant contends that Count II should be dismissed for failure to

comply with Rule 9(b). (See Def. Mov. Br. at 29–34). The Court concurs.

       As suggested above, it is not conclusively settled whether “the Third Circuit . . . would

apply Rule 9(b) to all . . . negligent misrepresentation causes of action.” See In re Elk Cross

Timbers, 2015 WL 6467730, at *9 (emphasis added). But the weight of legal authority makes

clear that Rule 9(b) applies to at least some negligent misrepresentation claims. See, e.g., Travelers

Indem. Co. v. Cephalon, Inc., 620 F. App’x 82, 86 n.3 (3d Cir. 2015) (“[The] claims for intentional

and negligent misrepresentation . . . must be pled with sufficient particularity under Rule 9(b).”);

Lawmen Supply Co. of N.J., Inc. v. Glock, Inc., No. 17-6166, 2018 WL 3201790, at *16 (D.N.J.

June 29, 2018) (dismissing a negligent misrepresentation claim for failure to comply with Rule

9(b)); Semeran v. Blackberry Corp., No. 15-0750, 2016 WL 406339, at *5 (D.N.J. Feb. 2, 2016)

(same); Inventory Recovery Corp. v. Gabriel, No. 11-1604, 2012 WL 2990693, at *6 (D.N.J. July

20, 2012) (same). But see, e.g., Beals v. Bank of Am., No. 10-5427, 2011 WL 5415174, at *13

(D.N.J. Nov. 4, 2011) (“Negligent misrepresentation does not have a heightened pleading

standard.”).

       Regarding Rule 9(b)’s application to negligent misrepresentation claims, the Court of

Appeals has observed that “the reputational concerns that animate Rule 9(b) with respect to a

defendant accused of fraud are not implicated when a defendant stands accused of nothing more

than negligence.” In re Suprema Specialties, Inc. Sec. Litig., 438 F.3d 256, 274 (3d Cir. 2006)

(emphases added).     And “where the plaintiff has exercised care in differentiating asserted

negligence claims from fraud claims and in delineating the allegations that support the negligence




                                                -7-
cause of action as distinct from the fraud, the determination [whether Rule 9(b) applies] is

straightforward.” Id. at 273 (emphases added).

        Here, in Count II, Plaintiffs alternatively allege reckless misrepresentation and accuse

Defendant of “concealments” and having “concealed from Plaintiffs.” (See Compl. ¶¶ 111–12).

And they “repeat and reallege the allegations contained above” in the Complaint. (Id. ¶ 108).

Those allegations include, for instance, that Defendant “knowingly sold . . . defective systems” and

“foisted significant repair costs onto consumers.” (Id. ¶ 3 (emphasis added)). These allegations

do not amount to “nothing more” than negligence—they “sound[] in fraud,” see Travelers Indem.

Co., 620 F. App’x at 85—and Count II does not “delineat[e] the allegations that support the

negligence cause of action as distinct from the [alleged] fraud.” See Suprema Specialties, 438 F.3d

at 274. The Court, therefore, rules that Rule 9(b) applies to Count II. See, e.g., Dist. 1199P Health

& Welfare Plan v. Janssen, L.P., 784 F. Supp. 2d 508, 532 (D.N.J. 2011).

        For at least two reasons, the Court will dismiss Count II under Rule 9(b). First, “[i]n order

to satisfy Rule 9(b), a complaint must provide . . . the . . . when . . . of the events at issue.” Eastwick,

657 F. App’x at 93 (emphases added) (quoting Rockefeller, 311 F.3d at 217). Here, Plaintiffs

never allege when Defendant “negligently and/or recklessly misrepresented . . . and concealed . . .

facts relating to the quality of [the] systems” or when it “had a duty to disclose . . . the defect

alleged.” (See Compl. ¶¶ 110–11).3 The timing is crucial to Count II—which affirmatively alleges




3
        Plaintiffs’ briefing suggests that the “when” could have been before Plaintiffs purchased
the systems or afterward when Defendant allegedly recommended that they receive “MJ-X
injections [that] would further harm the systems.” (See Pl. Opp. Br. at 14–15). As discussed
above, however, the Complaint does not make clear which is the operative time, as required by
Rule 9(b). See, e.g., Inventory Recovery Corp. v. Gabriel, No. 11-01604, 2012 WL 2990693, at
*6 (D.N.J. July 20, 2012) (“The Complaint completely fails to identify . . . when . . . th[e]
representations were made . . . .”).

                                                   -8-
that Defendant “concealed” (see id. ¶ 111)—because Plaintiffs also allege that Defendant only

discovered the defect “by the early summer of 2014” (see id. ¶ 2). The Complaint does not, for

instance, allege “with particularity” that Defendant had knowledge of the defect at the time

Plaintiffs Colbert, Goldis, Rainey, and Sabbatine purchased their systems before or during summer

2014. See Fed. R. Civ. P. 9(b); (Compl. ¶¶ 65, 71, 75 & 79). And the Court, anyway, cannot credit

the allegation that Defendant had knowledge of the defect “by the early summer of 2014” (see

Compl. ¶ 4) because the Complaint does not “set[] forth the facts upon which th[at] belief is

founded.” See Zavala v. Wal-Mart Stores, Inc., 393 F. Supp. 2d 295, 313 (D.N.J. 2005), aff’d sub

nom. Zavala v. Wal Mart Stores Inc., 691 F.3d 527 (3d Cir. 2012).4 Therefore, the “Complaint

does not sufficiently allege facts showing that [Defendant] was aware of the alleged defects prior

to the sales at issue in this litigation.” See Fishman v. Gen. Elec. Co., No. 12-0585, 2014 WL

1628369, at *4 (D.N.J. Apr. 23, 2014).5

       Second, “[i]n order to satisfy Rule 9(b), a complaint must provide . . . the . . . what. . . of

the events at issue.” See Eastwick, 657 F. App’x at 93 (emphases added). Plaintiffs assert that




4
         Plaintiffs allege that “the defective nature of the design was peculiarly and exclusively
within Trane’s knowledge.” (See, e.g., Compl ¶¶ 168 & 179). Importantly, “the particularity
requirement should be ‘relaxed’ when facts may be peculiarly within the defendant’s knowledge
or control . . . .” Zavala, 393 F. Supp. 2d at 314. “But even under a relaxed application of Rule
9(b), boilerplate and conclusory allegations will not suffice.” In re Burlington Coat Factory Sec.
Litig., 114 F.3d 1410, 1418 (3d Cir. 1997). “[A]llegations must be accompanied by a statement
of facts upon which the allegations are based.” Naporano Iron & Metal Co. v. Am. Crane Corp.,
79 F. Supp. 2d 494, 511 n.27 (D.N.J. 1999) (citing Burlington Coat Factory, 114 F.3d at 1418).
Plaintiffs do not support the relevant allegations with statements of facts upon which they are
based. See id.; (see, e.g., Compl ¶¶ 168 & 179). So any “argument that the Rule 9(b) particularity
requirements should be relaxed here because certain information was exclusively within
Defendant[’s] control fails.” See Travelers Indem. Co., 620 F. App’x at 86 n.4.
5
       The Complaint, possibly inconsistently, also suggests that “the precise cause of the defect
was discovered” by Defendant by “no later than August 2017.” (See Compl. ¶¶ 31–32).

                                                -9-
Defendant “concealed . . . material facts” and “failed to disclose the existence of the defect,” yet

do not specify which “material facts” or what “defect” they attempt to reference in those

allegations. (See Compl. ¶¶ 111 & 114; see also Compl. ¶¶ 108–16).6 The Complaint thus “fails

to identify what [mis]representations were made”—and thus “how th[ose] alleged

misrepresentations were material.” See Inventory Recovery Corp., 2012 WL 2990693, at *6

(emphasis added).

       Accordingly, the Court DISMISSES Count II as to Plaintiffs Colbert, Goldis, Rainey, and

Sabbatine without prejudice. See, e.g., Lawmen Supply, 2018 WL 3201790, at *16 (dismissing a

negligent misrepresentation claim for failure to comply with Rule 9(b)); Semeran, 2016 WL

406339, at *5 (same); Inventory Recovery Corp., 2012 WL 2990693, at *6 (same).

       Separately, “Plaintiffs concede” that “the Economic Loss Doctrine precludes Plaintiff

Smith’s and Plaintiff Livingston’s negligent misrepresentation claim[s].” (See Pl. Opp. Br. at 20

n.19). Accordingly, the Court DISMISSES Count II as to Plaintiffs Smith and Livingston with

prejudice.

       C.      Count III: Unjust Enrichment

       Plaintiffs bring unjust enrichment claims on behalf of themselves and their respective State

Sub-Classes, alleging that Defendant “should be required to pay restitution.” (Compl. ¶¶ 117–

21). Generally, unjust enrichment is an “equitable remedy.” Powers v. Lycoming Engines, 328 F.



6
        Elsewhere in the Complaint, Plaintiffs appear to reference several “defects.” (See, e.g., id.
¶¶ 90, 167 & 168). And it is not clear whether Plaintiffs’ allegations encompass Ryconox or “MJ-
X injections” or both. (See, e.g., id. ¶¶ 58 (“[S]ystems containing Ryconox and subsequently
injected with the additive do not pass without objection in the trade.”) (emphasis added
) & 61 (Defendant “cannot claim” systems “containing Ryconox and/or injected with A/C Re-
New pass without objection in the trade . . . .”) (emphasis added); see also Pl. Opp. Br. at 15
(asserting that “Plaintiffs here alleged precisely what was omitted: (a) that the systems contained
compressors with Ryconox . . . and (b) MJ-X injections would further harm the systems.”)
(emphasis added)).
                                                - 10 -
App’x 121, 126 (3d Cir. 2009). Under the law of North Carolina, Pennsylvania, Illinois, and

Massachusetts, that equitable remedy is not available to plaintiffs who have an adequate remedy

at law. See, e.g., Embree Constr. Grp., Inc. v. Rafcor, Inc., 411 S.E.2d 916, 920 (N.C. 1992)

(quoting Jefferson Standard Life Ins. Co. v. Guilford Cty, S.E.2d 430, 434 (N.C. 1945)); Vista

Healthplan, Inc. v. Cephalon, Inc., No. 06-1833, 2015 WL 3623005, at *28 (E.D. Pa. June 10,

2015) (citing Meehan v. Cheltenham Twp., 189 A.2d 593, 595 (Pa. 1963)) (“[U]njust enrichment

is not available where an adequate remedy at law exists.”); Nesby v. Country Mut. Ins. Co., 805

N.E.2d 241, 243 (Ill. App. Ct. 2004) (citing Season Comfort Corp. v. Ben A. Borenstein Co., 655

N.E.2d 1065, 1071 (Ill. App. Ct. 1995)) (“Because it is an equitable remedy, unjust enrichment is

only available when there is no adequate remedy at law.”); Morrissey v. New England Deaconess

Ass’n—Abundant Life Cmtys, Inc., 57 N.E.3d 1066, at *5 (Mass. App. Ct. 2016) (citing Santagate

v. Tower, 64 Mass. App. Ct. 324, 329 (2005)).

       Here, the Complaint does not allege that Plaintiffs do not have an equitable remedy at law

and, in fact, has arguably suggested the opposite. (See, e.g., Compl. ¶ 1 (“This lawsuit seeks to

recover damages . . . .); id. ¶ 115 (alleging that Plaintiffs have “suffer[ed] damages and economic

loss in an amount to be proven at trial”); id. ¶ 137 (affirming that the Express Warranty “is a

contract” under which Plaintiffs seek to recover damages)); see also, e.g., SCA Hygiene Prod.

Aktiebolag v. First Quality Baby Prod., LLC, 137 S. Ct. 954, 964 (2017) (distinguishing a “remedy

of damages,” which “seeks to compensate the victim for its loss,” from “disgorgement of ill-gotten

profits,” an equitable remedy). Nor does the Complaint appear to “to assert claims in the

alternative for unjust enrichment.” (See Pl. Opp. Br. at 40). Apparently to the contrary, each




                                              - 11 -
Count, including Count III, “repeat[s] and reallege[s] the allegations contained above.” (See, e.g.,

Compl. ¶ 117).7

        Similarly, under Wisconsin law, “[t]he doctrine of unjust enrichment does not apply where

the parties have entered into a contract.” Cont’l Cas. Co. v. Wis. Patients Comp. Fund, 473 N.W.2d

584, 587 (Wis. Ct. App. 1991) (citing Watts v. Watts, 405 N.W.2d 303, 313 (Wis. 1987)). Here,

Plaintiffs allege that the parties have entered into a contract—for instance, Plaintiffs cast their

breach of express warranty claim under Count V as “Contract.” (See also, e.g., Compl. ¶¶ 1 &

137 (affirming that the Express Warranty “is a contract” under which Plaintiffs “seek[] to recover

damages”); id. ¶ 6 (“Plaintiffs seek relief . . . for breach of contract . . . .”)). Therefore, Plaintiffs

Colbert, Goldis, Livingston, Rainey and Smith have not stated a claim for which relief can be

granted. See Fed. R. Civ. P. 12(b)(6).

        Under Kentucky law, in contrast, the Court rules that Plaintiff Sabbatine has stated a claim.

“To recover on a claim of unjust enrichment a plaintiff is required to prove following three

elements: (1) benefit conferred upon [a] defendant at [a] plaintiff’s expense; (2) a resulting

appreciation of benefit by [the] defendant; and (3) inequitable retention of [that] benefit without

payment for its value.” Superior Steel, Inc. v. Ascent at Roebling’s Bridge, LLC, 540 S.W.3d 770,

777–78 (Ky. 2017) (internal quotation marks omitted).8              First, Plaintiffs allege that they




7
         In their opposition brief, Plaintiffs contend that they “may plead unjust enrichment in the
alternative to their contract claims” because, they assert, “the validity of the [Express] [W]arranty
is at issue.” (Pl. Opp. Br. at 40 (emphasis added)). But currently the Court need not rule on
whether Plaintiffs may plead unjust enrichment; the Court rules, for the reasons discussed above,
simply that Plaintiffs have not done so.
8
        Superior Steel ruled that “legal remedies, where available and adequate, apply first” but
did not categorically rule out the possibility that unjust enrichment, at the same time, could be an
“appropriate equitable remedy.” See S.W.3d at 781–82. And although Defendant purports to cite
a case to the contrary, it is a federal case that cites only Massachusetts law for the relevant
                                                 - 12 -
“confer[red] a direct benefit in the form of profits to [Defendant]” yet ended up with “defective

systems.” (See Compl. ¶ 119). Second, Defendant “retained these benefits despite knowing the

[systems] contained a material defect.” (Id.). Third, Defendant’s continued “retention of the

benefit . . . would be unjust and inequitable” (see id. ¶ 121) because Defendant “kn[ew] the . . .

systems purchased by Plaintiffs and Class members contained a material defect” (see id. ¶ 119).

Drawing “all reasonable inferences” in favor of, and construing the Complaint “in the light most

favorable” to, Plaintiffs, see McDermott, 649 F. App’x at 266, Plaintiffs’ allegations “plausibly

give rise to an entitlement for relief,” see Iqbal, 556 U.S. at 679, under Kentucky law. See Superior

Steel, 540 S.W.3d at 777–78.

       Accordingly, the Court DENIES Defendant’s Motion to Dismiss Count III as to Plaintiff

Sabbatine. And the Court GRANTS Defendant’s Motion to Dismiss Count III as to Plaintiffs

Colbert, Goldis, Livingston, Rainey and Smith without prejudice.

       D.      Count IV: Breach of Implied Warranty of Merchantability

       Plaintiffs Colbert, Livingston, Rainey, Sabbatine, and Smith bring claims for breach of the

implied warranty of merchantability on behalf of themselves and their respective State Sub-

Classes. (Compl. ¶¶ 122–32).9 For the reasons discussed below (see infra, sections III.M–III.V),

the Court rules that Plaintiffs Colbert, Rainey, and Smith have stated a claim for breach of the



proposition. (See Def. Mov. Br. at 39 (citing United States v. Stevens, 605 F. Supp. 2d 863, 870
(W.D. Ky. 2008)).
9
       In Counts XIV, XVI, XVIII, XX, and XXII, respectively, Plaintiffs Rainey, Smith,
Livingston, Colbert, and Sabbatine each allege breaches of “the implied warranty of
merchantability” on behalf of his or her self and his or her respective State Sub-Class, under state
law. (See, e.g., Compl. ¶¶ 229 & 234). Those Counts are apparently legally indistinguishable
from those encompassed by Count IV, in which Plaintiffs equivalently allege a breach of the
implied warranty of merchantability “on behalf of themselves and on behalf of their respective
State Sub-Classes.” (See id. ¶ 123).

                                               - 13 -
implied warranty of merchantability under their respective states’ laws and DENIES Defendant’s

Motion to Dismiss Count IV accordingly.

       Separately, “Plaintiffs concede” that their implied warranty claims under Count IV “as to

Plaintiffs Sabbatine . . . and Livingston . . . may be dismissed for lack of privity.” (Pl. Opp. Br. at

38 n.2). Accordingly, the Court GRANTS Defendant’s Motion to Dismiss Count IV as to

Plaintiffs Sabbatine and Livingston with prejudice.

       E.      Count V: Breach of Express Warranty (Contract)

       Plaintiffs bring claims for breach of express warranty on behalf of themselves and their

respective State Sub-Classes. (Compl. ¶¶ 133–42). For the reasons discussed below (see infra,

sections III.M–III.V), the Court rules that Plaintiffs Colbert, Livingston, Rainey, Sabbatine, and

Smith have stated claims for breach of express warranty under their respective states’ laws and

DENIES Defendant’s Motion to Dismiss Count V.

       F.      Count VI: Fraudulent Concealment

       Plaintiffs bring fraudulent concealment claims on behalf of themselves and their respective

State Sub-Classes.     (Compl. ¶¶ 143–54).       “[A] plaintiff asserting a claim for fraudulent

concealment must satisfy the heightened pleading standards under Federal Rule of Civil Procedure

9(b).” Anglin v. Anglin, No. 16-4049, 2018 WL 1278304, at *6 (D.N.J. Mar. 12, 2018). Like

Count II, Count VI must be dismissed under Rule 9(b) for at least two reasons. First, Plaintiffs

never allege when, see Eastwick, 657 F. App’x at 93, Defendant “intentionally suppressed and

concealed the defect” or “had a duty to disclose that its . . . systems were defective.” (See, e.g.,

Compl. ¶¶ 145 & 149; see also supra, Section III.B). The when is crucial to Plaintiffs’ fraudulent

concealment claim because Plaintiffs allege that Defendant only “discovered the defect by the




                                                - 14 -
early summer of 2014.” (See Compl. ¶ 4).10 The complaint does not allege with particularity that

Defendant had knowledge of the defect at the time Plaintiffs Colbert, Goldis, Rainey, and

Sabbatine purchased their systems before or during summer 2014. (See Compl. ¶¶ 65, 71, 75 &

79); see also Silipena v. Am. Pulverizer Co., No. 16-0711, 2017 WL 1135600, at *3 (D.N.J. Mar.

27, 2017) (dismissing a fraudulent concealment claim that merely “state[d] in general terms that

[the] [d]efendants ‘intentionally, willfully, and maliciously’ concealed material defects”).

Therefore, the “Complaint does not sufficiently allege facts showing that [Defendant] was aware

of the alleged defects prior to the sales at issue in this litigation.” See Fishman, 2014 WL 1628369,

at *4 (emphasis added); Weske v. Samsung Elecs. Am., Inc., No. 10-4811, 2012 WL 833003, at *5

(D.N.J. Mar. 12, 2012) (dismissing a fraudulent concealment claim because the “[p]laintiffs d[id]

not provide sufficient factual allegations to establish [that the defendant] knew of [a] [d]efect prior

to the sales at issue”).

        Second, “[i]n order to satisfy Rule 9(b), a complaint must provide . . . the . . . . what. . . of

the events at issue.” Eastwick, 657 F. App’x at 93 (emphases added). Plaintiffs assert that

Defendant “intentionally suppressed and concealed the defect” and “Defendant knew or recklessly

disregarded that its representations were false,” yet do not specify what “defect” or which

“representations” they are referring to in those allegations. (See Compl. ¶¶ 145 & 151; see also

Compl. ¶¶ 143–54).11 The Complaint thus “fails to identify what [mis]representations were made




10
   And, as observed above, see supra, note 4, the Court cannot credit the allegation that Defendant
had knowledge of the defect “by the early summer of 2014” (see Compl. ¶ 4), because the
Complaint does not “set[] forth the facts upon which th[at] belief is founded.” See, e.g., Zavala,
393 F. Supp. 2d at 313.
11
        See, e.g., supra, note 6.
                                                 - 15 -
. . . and how th[ose] alleged misrepresentations were material.” See Inventory Recovery Corp.,

2012 WL 2990693, at *6.

       Accordingly, the Court GRANTS Defendant’s Motion to Dismiss Count VI as to Plaintiffs

Colbert, Goldis, Rainey, and Sabbatine without prejudice. See, e.g., Anglin, 2018 WL 1278304,

at *6 (dismissing a fraudulent concealment claim for failure to comply with Rule 9(b)); Plonka v.

H&M Int’l Transp., No. 16-9539, 2017 WL 4516474, at *3 (D.N.J. Oct. 10, 2017) (same); Weske,

2012 WL 833003, at *5 (same).

       Separately, “Plaintiffs concede that the [Economic Loss Doctrine] precludes” the claims of

Plaintiffs Smith and Livingston.” (Pl. Opp. Br. at 20 n.19). Accordingly, the Court GRANTS

Defendant’s Motion to Dismiss Count VI as to Plaintiffs Livingston and Smith with prejudice.

       G.      Count VII: Violation of the North Carolina Unfair and Deceptive Trade
               Practices Act

       Plaintiff Rainey brings a claim for violation of the North Carolina Unfair and Deceptive

Trade Practices Act, N.C. Gen. Stat. §§ 75–1.1, et seq., on behalf of herself and the North Carolina

State Sub-Class. (Compl. ¶¶ 155–63). In Count VI, Plaintiffs “brought a fraud claim outright;”

they also brought this “section 75–1.1 claim [apparently] predicated on precisely the same alleged

misrepresentations.” See Topshelf Mgmt., Inc. v. Campbell-Ewald Co., 117 F. Supp. 3d 722, 731

(M.D.N.C. 2015). (Compare, e.g., Compl. ¶ 149 (recounting fraudulent concealment allegations),

with id. ¶ 160 (recounting North Carolina Unfair and Deceptive Trade Practices Act allegations)).

Moreover, Plaintiffs’ Section 75-1.1 claim is explicitly based on Defendant’s having “concealed

and failed to disclose” an alleged defect, which Plaintiffs call “deceptive and unconscionable.”

(See Compl. ¶¶ 160 & 163). And a paragraph supporting Count VII “repeat[s] and reallege[s] the

allegations contained above” in the Complaint, which include, for instance, allegations of

fraudulent concealment. (See, e.g., id. ¶¶ 143–55). As a result, “Rule 9(b) applies to [Plaintiffs’]

                                               - 16 -
section 75-1.1 claim, which is based on [Plaintiff Rainey’s] detrimental reliance on [Defendants’]

alleged misrepresentations.” See Topshelf, 117 F. Supp. 3d at 731–32; (see also id. ¶¶ 155–63).

       The Court must dismiss Count VII under Rule 9(b) for substantially the same reasons

discussed above with respect to Counts II and VI—for instance, that Plaintiffs do not specify when

Defendants “engaged in unfair or deceptive acts” with respect to each individual Plaintiff. See,

e.g., Eastwick, 657 F. App’x at 93; Inventory Recovery Corp., 2012 WL 2990693, at *6; (id. ¶

160). Accordingly, the Court DISMISSES Count VII without prejudice.

       H.      Count VIII: Violation of the Pennsylvania Unfair Trade Practices and
               Consumer Protection Law

       Plaintiff Smith brings a claim for violation of the Pennsylvania Unfair Trade Practices and

Consumer Protection Law, Pa. Stat. Ann. § 201-1, et seq. (“UTPCPL”), on behalf of himself and

the Pennsylvania State Sub-Class. (Compl. ¶¶ 164–72). “[A] UTPCPL claim based on deceptive

conduct differs from a claim based on fraudulent conduct . . . .” Belmont v. MB Inv. Partners, Inc.,

708 F.3d 470, 498 n.33 (3d Cir. 2013). Here, Plaintiffs allege that that Defendant “advertis[ed] . .

. with the intent not to sell . . . as advertised;” “actively conceal[ed]” and “[i]ntentionally

concealed” alleged defects; and “purposefully with[eld] material facts” from Plaintiff Smith.

(Compl. ¶¶ 166 & 168). And as with every Count, Plaintiffs also “repeat and reallege the

allegations contained above,” which include the fraudulent concealment allegations. (See Compl.

¶¶ 142–58 & 164). Thus Count VIII’s “theory sounds in fraud,” and the Court rules that Rule 9(b)

applies to Count VIII. See, e.g., Travelers Indem. Co., 620 F. App’x at 85.

       The Court must dismiss Count VIII for substantially the same reasons discussed above with

respect to Counts II, VI, and VII—for instance, that Plaintiffs “failed to identify when certain

allegedly false representations were made” and “do[] not sufficiently allege facts showing that

[Defendant] was aware of the alleged defects prior to the sales at issue in this litigation.” See

                                               - 17 -
Fishman, 2014 WL 1628369, at *4; see also In re K-Dur Antitrust Litig., 338 F. Supp. 2d 517, 548

(D.N.J. 2004) (dismissing a UTPCPL claim). Accordingly, the Court DISMISSES Count VIII,

without prejudice.

       I.      Count IX: Violations of the Wisconsin Deceptive Trade Practices Act

       Plaintiff Livingston brings a claim for violations of the Wisconsin Deceptive Trade

Practices Act, Wis. Stat. §§ 100.18, et seq. (“WDPTA”), on behalf of herself and the Wisconsin

State Sub-Class. (Compl. ¶¶ 173–81). Count IX alleges that Defendant “knew about the defect;”

“supplied false information;” and made “untrue, deceptive, and misleading assertions.” (Id. ¶¶

176–78). Count IX also “repeat[s] and reallege[s] the allegations contained above,” which include

the fraudulent concealment allegations. (See id. ¶¶ 142–58 & 173). Thus this “Wis. Stat. § 100.18

claim is subject to the heightened pleading standard of Rule 9(b).” Kisting v. Gregg Appliances,

Inc., No. 16-141, 2016 WL 5875007, at *5 (E.D. Wis. Oct. 7, 2016); Miller v. Vonage Am., Inc.,

No. 14-379, 2015 WL 59361, at *5 (E.D. Wis. Jan. 5, 2015) (citing Pirelli Armstrong Tire Copr.

Retiree Med. Benefits Tr. v. Walgreen Co., 631 F.3d 436, 446 (7th Cir. 2011)); Hackel v. Nat’l

Feeds, Inc., 986 F. Supp. 2d 963, 978 (W.D. Wis. 2013).          For substantially the same reasons

discussed above with respect to Counts II, VI, VII, and VIII, “Plaintiffs’ allegations fall short of

complying with Rule 9(b).” See Moscinski v. Bristol-Myers Squibb Co., No. 06-6055, 2009 WL

5216962, at *7 (D.N.J. Dec. 30, 2009). For instance, Plaintiffs failed to specify when Defendant

“had a duty to disclose to Livingston and members of the Wisconsin Class the defect in its . . .

systems” (see Compl. ¶ 179) and “do[] not sufficiently allege facts showing that [Defendant] was

aware of the alleged defects prior to the sales at issue in this litigation.” See, e.g., Fishman, 2014

WL 1628369, at *4. Accordingly, the Court DISMISSES Count IX without prejudice.




                                                - 18 -
       J.     Count X: Violations of the Illinois Consumer Fraud Act

       Plaintiff Colbert brings a claim for violations of the Illinois Consumer Fraud and Deceptive

Business Practices Act, 815 Ill. Stat. Ann. 505/1, et seq. (“ICFA”), on behalf of himself and the

Illinois State Sub-Class. (Compl. ¶¶ 182–93). Count X alleges that Defendant “intended that

Colbert and the Illinois Class members would rely on its deceptive acts;” Defendant made

“deceptive misrepresentations, concealments, and omissions;” and Defendant’s “conduct

constituted consumer fraud.” (Id. ¶¶ 188, 189 & 193 (emphasis added)). Count X also “repeat[s]

and reallege[s] the allegations contained above,” which include the fraudulent concealment

allegations. (See Id. ¶¶ 142–58 & 182). Like Counts II, VI, VII, VIII, and IX, the Court must

“analyze ICFA claims of deception under the heightened pleading standard of Federal Rule of

Civil Procedure 9(b),” particularly because Count X “relies upon the same baseline allegation[s]”

as Plaintiffs’ fraudulent concealment claims. See Haywood v. Massage Envy Franchising, LLC,

887 F.3d 329, 333 (7th Cir. 2018); Smith v. NVR, Inc., No. 17-8328, 2018 WL 2718038, at *2

(N.D. Ill. June 6, 2018); (compare Compl. ¶¶ 142–58, with id. ¶¶ 182–93).

       For substantially the same reasons as Counts II, VI, VII, VIII, and IX, Plaintiffs’ allegations

in Count X “fall short of complying with Rule 9(b).” See, e.g., Moscinski, 2009 WL 5216962, at

*7. Accordingly, the Court DISMISSES Count X without prejudice.

       K.     Count XI: Violations of Massachusetts’s Regulation of Business Practices for
              Consumer Protection

       Plaintiff Goldis brings a claim for violations of Massachusetts’s Regulation of Business

Practices for Consumer Protection, Mass. Gen. Laws, Ch. 93A, et seq., on behalf of himself and

the Massachusetts State Sub-Class. (Compl. ¶¶ 194–205).

       Count XI alleges that Defendant engaged in “countless . . . deceptive acts” and a “deceptive

scheme to mislead consumers;” and that such “violations of [law] were willful and knowing.”

                                               - 19 -
(Compl. ¶¶ 200 (emphasis added), 202). Count XI also “repeat[s] and reallege[s] the allegations

contained above,” which include the fraudulent concealment allegations. (See id. ¶¶ 142–58 &

194). As Counts II, VI, VII, VIII, IX, and X, Count XI “is subject to the heightened pleading

requirement.” See Mulder v. Koh’s Dep’t Stores, Inc., 865 F.3d 17, 22 (1st Cir. 2017); O’Hara v.

Diageo-Guinness, USA, Inc., 306 F. Supp. 3d 441, 450 (D. Mass. 2018). So for substantially the

same reasons discussed above, “Plaintiffs’ allegations fall short of complying with Rule 9(b).” See

Moscinski, 2009 WL 5216962, at *7.

       Accordingly, the Court DISMISSES Count XI without prejudice.

       L.      Count XII: Violations of the Kentucky Consumer Protection Act

       Plaintiff Sabbatine brought a claim for violations of the Kentucky Consumer Protection

Act, Ky. Rev. Stat. Ann. § 367.110 to 367.330, on behalf of himself and the Kentucky State Sub-

Class. (Compl. ¶¶ 206–14). But “Plaintiffs concede that Mr. Sabbatine’s claim as currently pled

. . . is barred by that statute’s two-year limitation.” (Pl. Opp. Br. at 7 n.5). Accordingly, the Court

GRANTS Defendant’s Motion to Dismission Count XII without prejudice.

       M.      Count XIII: Breach of Express Warranty (North Carolina)

       Plaintiff Rainey, a resident of North Carolina, brings a claim for breach of express warranty

under N.C.G.S. § 25-2-313, on behalf of herself and the North Carolina State Sub-Class. (See

Compl. ¶¶ 215–27). The facts pertinent to this claim are described directly below “in the light

most favorable” to Plaintiffs. See, e.g., McDermott, 649 F. App’x at 266.

       In August 2014, Plaintiff Rainey purchased a new system from a third-party company,

which also installed the system. (Compl. ¶ 65). “[I]n making her decision to purchase,” Plaintiff

Rainey “researched” the system “and reviewed product information provided by the distributor

and on Trane’s website,” which did not state that Trane’s systems “contained a chemical


                                                - 20 -
contaminant that would cause them to cease functioning soon after installation.” (Id. ¶ 65).

Plaintiff Rainey also “reviewed and relied upon the statements contained in Defendant’s marketing

and warranty materials” when making her decision to purchase. (Id. ¶ 114; see also Def. Mov. Br.

at 32).     In August 2016, Plaintiff Rainey’s system “began to fail” (id. ¶ 67) because of

“contaminated oil and clogged TXVs” (see id. ¶ 136). Plaintiff Rainey “contacted Trane customer

service, and was provided only scripted responses and denials that there was a manufacturing

defect.” (Id. ¶ 67). Defendant then “fail[ed] to replace contaminated oil and clogged TXVs” and,

instead, “instructed service personnel to inject MJ-X, which causes damage and further devalue[d]

the system[,]” and did “not remed[y] the underlying defect.” (Id. ¶ 136). Because the system was

“beg[inning] to fail,” Plaintiff Rainey paid the third-party company that sold her the system $300

to “inject the system with MJ-X” (see id. ¶ 67), “pursuant to Trane’s recommendation” (Compl.

Ex. A at 2).

          Plaintiff Rainey, along with all Plaintiffs, sent a letter to Defendant in June 2017 (the

“Demand Letter”) “demand[ing] that [Defendant] replace all affected . . . systems, or all [relevant]

parts . . . ; and reimburse [Plaintiffs] . . . who incurred out-of-pocket costs . . . .” (Id. ¶ 83). The

Demand Letter is appended to the Complaint as Exhibit A. See Mayer v. Belichick, 605 F.3d 223,

230 (3d Cir. 2010) (“In deciding a Rule 12(b)(6) motion, a court must consider . . . exhibits attached

to the complaint . . . .”).

          1. Defendant’s Threshold Arguments

          Defendant presents at least four threshold arguments that, it contends, bar all of Plaintiffs’

express warranty and implied warranty claims. The Court rejects each argument with respect to

Plaintiff Rainey and will draw on the following analysis with respect to Plaintiffs’ other warranty

claims as well.


                                                  - 21 -
       First, Defendant argues that Plaintiff Rainey’s express warranty claim is time-barred.12

The statute of limitations on contract actions in North Carolina is three years, N.C.G.S. § 1-51(1),

but “it is established that parties may shorten applicable statutes of limitation so long as the

contractual limitation is reasonable,” Morgan v. Lexington Furniture Indus., Inc., 639 S.E.2d 141,

at *2 (N.C. Ct. App. 2006) (citing Holmes & Dawson v. East Carolina Ry., 118 S.E. 887, 890

(N.C. 1923)).13 Citing these sources of law, Defendant asserts that, sometimes, “contractual time

limitations are enforceable even if they are shorter than the otherwise applicable statute of

limitations.” (Def. Mov. Br. at 11). But “a defendant must plead and prove” affirmative defenses.

See, e.g., Buckley v. Kinder, No. 12-7069, 2013 WL 941562, at *1 (D.N.J. Mar. 6, 2013) (citing

Jones v. Bock, 549 U.S. 199, 204 (2007)); see also, e.g., Gomez v. Toledo, 446 U.S. 635, 640

(1980) (citing Fed. R. Civ. P. 8(c); 5 C. Wright & A. Miller, Federal Practice and Procedure §

1271 (1969)) (recognizing that “the burden of pleading [a defense] rests with the defendant”).

Defendant does not support the proposition that the time bar in the Express Warranty was a




12
        Defendant claims, actually, that “All Of Plaintiffs’ Claims Are Time Barred Pursuant To
The Terms Of The Express Warranty.” (Def. Mov. Br. at 11 (emphasis added)). The Court rejects
this argument. The plain language of the Express Warranty purports to bar only “claimed
breach[es]” of the Express Warranty: “No action arising out of any claimed breach of this limited
warranty may be brought by a Purchaser more than one (1) year after the cause of action has
arisen.” (See id. at 12 (citing Def. Mov. Br. Ex. A) (emphasis added); see also Pl. Opp. Br. at 7–
8).
        Except with respect to Count XII, which the Court dismisses without prejudice (see infra,
Section III.G; Pl. Opp. Br. at 7 n.5), Defendant focuses only on the purportedly-shortened statute
of limitations and has not argued that Plaintiffs’ claims are untimely under the standard statutes of
limitations. (See Def. Mov. Br. at 11–14; Def. Reply Br. at 2–4; see also, e.g., Def. Reply Br. at
2 (suggesting that Plaintiffs’ claims accrued “well over one year before their August 2017 filing”)).
Accordingly, because the Court is rejecting the shortened-statute argument, it need not address
Plaintiff’s equitable tolling argument. (See Pl. Opp. Br. at 13–14).
13
        Notably, reasonableness under North Carolina law involves questions of fact. See, e.g.,
Riley v. Ken Wilson Ford, Inc., 426 S.E.2d 717, 721 (N.C. Ct. App. 1993) (“What is a reasonable
time depends upon the facts of each case . . . .”).
                                                - 22 -
reasonable contractual limitation. (See Def. Mov. Br. at 11–14); see also In re: Elk Cross Timbers,

2015 WL 6467730, at *9 (The defendant “has not properly moved to dismiss . . . causes of action

. . . as it has not pointed to any of the relevant state’s requirements as compared to [the] [p]laintiffs’

allegations.”). And Plaintiffs apparently contest the reasonableness or legality of the purported

time bar. (See Pl. Opp. Br. at 7). Accordingly, the Court rejects Defendant’s time bar argument.

        Second, Defendant argues (a) that Plaintiff Rainey “cannot maintain” an express warranty

claim because she does “not allege that [she] submitted warranty claims to Trane for any of the

alleged failures in the Complaint” (see Def. Mov. Br. at 15); or (b) that Plaintiff Rainey did not

comply with notice requirements under federal and state law (see id. (citing 15. U.S.C. § 2310(e))

(requiring that a “person obligated under the warranty . . . [be] afforded a reasonable opportunity

to cure [an alleged] failure to comply”); Butcher v. DaimlerChrysler Co., LLC, No. 08-0207, 2008

WL 2953472, at *3 (M.D.N.C. July 29, 2008) (citing N.C.G.S. § 25-2-607(3)(a))). The Court

rejects both propositions.

        (a) Plaintiff Rainey submitted her warranty claim to Trane.

        Plaintiff Rainey “contacted Trane customer service” in 2016 after her system “began to

fail” and “was provided only scripted responses and denials that there was a manufacturing defect.”

(Compl. ¶ 67).14 And Plaintiff Rainey’s system was “inject[ed]” with MJ-X (see id.) “pursuant to

Trane’s recommendation” (see Demand Letter at 2), implicitly suggesting that Trane had notice of

the defect.15 Most importantly, Plaintiff Rainey, along with all Plaintiffs, sent the Demand Letter


14
       Plaintiff Rainey also contacted the company that sold her the system and reported the
problem (Compl. ¶¶ 66–67), but the legal effect of that report is disputed (see, e.g., Pl. Opp. Br. at
23; Def. Reply Br. at 4).
15
        Elsewhere, Plaintiffs’ allegations support a conflicting inference. (See, e.g., Compl. ¶ 67
(“Rainey agreed to . . . inject the system with MJ-X . . . pursuant to Trane’s General Service
Bulleting.”) (emphasis added)). But as discussed below, see infra, note 24, the “Court cannot
                                               - 23 -
to Defendant in June 2017, “demand[ing] that [Defendant] replace all affected . . . systems, or all

[relevant] parts . . . ; and reimburse [Plaintiff] . . . who incurred out-of-pocket costs . . . .” (Id. ¶

83). The Demand Letter lists each named plaintiff and his or her location; identifies when he or

she “purchased a defective system” and the model and serial number on each such system; and

specifically describes the alleged defect in each system and the damages incurred by each plaintiff

as a result. (See Demand Letter at 1–3). The Demand letter also asserted that Defendant was “in

breach of . . . implied and express warranties and . . . violated the . . . MMWA . . . as well as the

common law and consumer protection laws;” and specifically requested, among other requests,

that Defendant “[r]eplace all . . . parts . . . necessary” to cure the alleged defects. (Id. at 4).

Defendant never responded to the Demand Letter, and Plaintiffs filed this lawsuit more than two

months after sending it. (See Compl. ¶ 83).

        Defendant does not identify any provision in the Express Warranty or any source of law

that would require Plaintiff to do more than send the Demand Letter to “submit[] [a] warranty

claim.” (See Def. Mov. Br. at 15–17); see also Luong v. Subaru of Am., Inc., No. 17-3160, 2018

WL 2047646, at *9 (N.D. Cal. May 2, 2018) (“[The defendant] has not identified any way in which

the letter here is deficient under the terms of the express warranty.”).16 “Limited warranties . . . to

repair and to replace defective parts require[] that the warrantor do more than make good faith

attempts to repair defects when requested to do so.” Stutts v. Green Ford, Inc., 267 S.E.2d 919,

924 (N.C. Ct. App. 1980) (emphases added). And although Defendant asserts that “[a] ‘notice’

letter . . . is not the same thing as a warranty claim” (Def. Mov. Br. at 17) and that “Plaintiffs’



resolve such [conflicts] on a motion to dismiss.” See Tagidou v. Apostolides, No. 05-1136, 2007
WL 1933583, at *2 (D.N.J. June 28, 2007).
16
        Defendant also asserts that the Demand Letter was sent “post-repair,” but does not cite any
authority that would make this assertion legally relevant. (See Def. Reply Br. at 5; see also Def.
Mov. Br. at 16).
                                              - 24 -
counsel’s post-repair, pre-lawsuit letter is inadequate” (Def. Reply Br. at 5), Defendant does not

cite any legal authority to support those propositions. (See id.; Def. Mov. Br. at 17). In other

words, Defendant does not explain why Plaintiff Rainey—or any other plaintiff—has not “made a

valid warranty claim” with the Demand Letter. (See Def. Mov. Br. at 16). The Court rejects its

argument.

       (b) Plaintiff Rainey complied with notice requirements under federal and state law.

       The Court observes that for a class action to “proceed” under the MMWA beyond

“establish[ing] the representative capacity of the named plaintiffs,” the defendant allegedly

“obligated under the warranty . . . [must be] afforded a reasonable opportunity to cure such failure

to comply.” See 15 U.S.C.A. § 2310(e); see also Walsh v. Ford Motor Co., 807 F.2d 1000, 1004

(D.C. Cir. 1986) (“[A] plaintiff may file a class action, but may not proceed with that action, until

she has afforded the defendant a reasonable opportunity to cure its alleged breach.”) (emphasis

added). Given the Demand Letter, and for the reasons discussed immediately above, the Court

rejects the contention that Defendant was not “afforded a reasonable opportunity to cure [its

alleged] failure to comply” with the Express Warranty or implied warranties. See 15 U.S.C.A. §

2310(e). Defendant never even responded to the Demand Letter. (Compl. ¶ 83).

       Defendant also contends that Plaintiff Rainey did not comply with notice requirements

under State law, citing Butcher, which in turn cites N.C.G.S § 25-2-607(3)(a). (See Def. Mov. Br.

at 15). N.C.G.S § 25-2-607(3)(a) provides: A “buyer must within a reasonable time after he

discovers or should have discovered any breach notify the seller of breach or be barred from any

remedy.” Importantly, Butcher recognizes that “[w]hether a plaintiff has provided notice and

reasonable opportunity to cure are questions of fact” unless “only one inference can be drawn as

to the reasonableness of the notice.” See Butcher, 2008 WL 2953472, at *3. Here, five of the six


                                               - 25 -
named plaintiffs, including Plaintiff Rainey, sent the Demand Letter within approximately one

year or less of when their systems “began to fail.” (See Compl. ¶¶ 64, 67, 70, 73 & 80 (all emphasis

added); Demand Letter).17 The Court is not prepared to rule as a matter of law that such notice

was unreasonable. See, e.g., Rad Servs., Inc. v. Am. Ref. Grp., Inc., 479 A.2d 565, 567 (Pa. Super.

Ct. 1984) (quoting White & Summers, Uniform Commercial Code § 11–10 (2nd ed. 1980))

(“[O]ne is tempted to say that a reasonable time in this context has as many meanings as there are

fact patterns in the cases.”); (see also Pl. Opp. Br. at 25 (“It would be absurd to conclude that a

formal written notice of a breach of warranty—which is sent directly to the manufacturer, sets

forth a demand for cure, and provides ample time to do so—does not constitute adequate

notice.”)).18

        Accordingly, the Court rejects Defendants’ arguments that Plaintiff Rainey has not

submitted her claim to Defendant or has not complied with the “reasonable opportunity to cure”

requirements under federal and state law. See 15 U.S.C.A. § 2310 (e); Stutts, 267 S.E.2d at 924;

(Compl. ¶ 67; see also generally Demand Letter).

        Third, Defendant argues that “Plaintiffs’ Warranty Claims Fail Because The Units Remain

Operational” and “there is no cognizable injury to remedy.” (Def. Mov. Br. at 17). But the mere

fact that a unit remains operational does not, for instance, rule out the possibility that Defendant




17
       The exception is Plaintiff Goldis, who replaced his system’s “TXV valve . . . under
warranty” in 2014, but continued to have problems into “the summer of 2016,” within
approximately a year of the Demand Letter. (See Compl. ¶¶ 75–77; Demand Letter).
18
         Plaintiffs also suggest that the Express Warranty “does not require consumers to provide
notice to Trane,” as opposed to system service technicians, and that “courts have held that
consumers provide sufficient notice merely by contacting a service technician.” (Pl. Opp. Br. at
23 (emphasis added)). The Court need not rule on this argument at this time and simply observes
that “[s]tate law varies on what constitutes reasonable notice and to whom notice should be given
. . . .” Cole v. Gen. Motors Corp., 484 F.3d 717, 727 (5th Cir. 2007).
                                                - 26 -
“refused to provide adequate repairs as required by its own warranty” and thus caused damages to

Plaintiff. (See, e.g., Compl. ¶ 4). As discussed below, Plaintiff Rainey plausibly alleges all three

elements of an express warranty claim under North Carolina law. See Ford Motor Credit Co. LLC

v. McBride, 811 S.E.2d 640, 646 (N.C. Ct. App. 2018). And Defendant does not cite any North

Carolina law that would require a good not to be operational at the time a plaintiff brings a breach

of a warranty claim; Defendant has not identified any “continued-to-malfunction” (see Def. Mov.

Br. at 18) or “present-defect” requirement (see Def. Reply Br. at 6). (See Def. Mov. Br. at 17–19).

So the Court also rejects this argument.

       Fourth, Defendant argues that “Plaintiffs’ Express Warranty Claims Fail Because The

Applicable Disclaimers Are Fully Enforceable.” (Def. Mov. Br. at 19). As a result, Defendant

asserts, some of “the ‘costs’ (e.g., labor) Plaintiffs seek under their breach of express warranty

theories were contractually disclaimed and are not recoverable.” (Id.). Defendant correctly

observes that the Express Warranty purports to “disclaim[] any [warranty] coverage for labor,

shipping, or increased utility usage costs.” (See Def. Mov. Br. at 20–21 (emphasis added); Def.

Mov. Br. Ex. A). But this language—although it limits the Express Warranty’s coverage—does

not purport to limit the damages that a plaintiff may recover for a breach of the Express Warranty.

(See id.).19 Moreover, the quantum of damages Plaintiff Rainey would be entitled to if she prevails

on her express warranty claim is distinct from whether she has stated that claim. See, e.g., In re

Merrill Lynch, 191 F.R.D. 391, 396 (D.N.J. 1999), aff’d sub nom. Newton v. Merrill Lynch, Pierce,

Fenner & Smith, Inc., 259 F.3d 154 (3d Cir. 2001), as amended (Oct. 16, 2001) (“Proof of damage,




19
        Contrast Def. Mov. Br. Ex. A (“[Defendant]’s maximum liability hereunder is limited to
the original purchase price of the products.”).

                                               - 27 -
which is an essential element of the cause of action itself, must be distinguished from the mere

calculation of damages.”). As explained below, the Court rules that she has stated that claim.20

       2. Analysis

       N.C.G.S. § 25-2-313(1)(a) and (b) provide that “[e]xpress warranties by the seller are

created” by “[a]ny affirmation of fact or promise made by the seller to the buyer which relates to

the goods and becomes part of the basis of the bargain creates an express warranty that the goods

shall conform to the affirmation or promise;” and “[a]ny description of the goods which is made

part of the basis of the bargain creates an express warranty that the goods shall conform to the

description.”21 An express warranty claim requires three elements: “(1) an express warranty as to

a fact or promise relating to the goods, (2) which was relied upon by the plaintiff in making his

decision to purchase, (3) and that this express warranty was breached by the defendant.” McBride,

811 S.E.2d at 646 (quoting Harbor Point Homeowners’ Ass’n v. DJF Enters., Inc., 697 S.E.2d

439, 447 (N.C. Ct. App. 2010)).22 For instance, if a seller states that a vehicle has “no mechanical




20
        Defendants also respond to Plaintiffs’ allegations (see Compl. ¶¶ 137–39; see also Pl. Opp.
Br. at 32–36) that the Express Warranty is unconscionable (see Def. Br. at 23–26; Def. Reply at
7–8). But unconscionability is not an element of any warranty claims at issue, see, e.g., Ford
Motor Credit Co. LLC v. McBride, 811 S.E.2d 640, 646 (N.C. Ct. App. 2018), so the Court need
not address the parties’ arguments on unconscionability with respect to the warranty claims at this
time.
21
        Additionally, “[i]t is not necessary to the creation of an express warranty that the seller use
formal words such as ‘warrant’ or ‘guarantee’ or that he have a specific intention to make a
warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely
the seller’s opinion or commendation of the goods does not create a warranty.” N.C.G.S. § 25-2-
313(2).
22
       Notably, under North Carolina law, “whether warranties were made or breached [a]re
questions of fact, not law.” JWR Sales Co. v. New Millenium Cinemas, L.L.C., 607 S.E.2d 55, at
*2 (2005) (citing Davis Realty, Inc. v. Wakelon Agri–Products, Inc., 351 S.E.2d 816, 818 (N.C.
Ct. App.1987)).
                                             - 28 -
issues,” a buyer relies on that affirmation when he buys the vehicle, and the vehicle is “not in good

working order,” the buyer would have an express warranty claim. See id.

       Here, similarly, Plaintiffs’ allegations plausibly establish the three relevant elements. First,

neither Plaintiffs nor Defendant dispute the existence of an express warranty “as to a fact or

promise relating to the goods.” (See e.g., Compl. ¶ 34; id. ¶ 135; Def. Mov. Br. at 8–10). The

Express Warranty, Plaintiffs allege, warrants the systems “against manufacturing defects” (see

Compl. ¶ 135; Def. Mov. Br. Ex. A at 1) and warrants that Defendant would “provide adequate

repairs” required as a result of manufacturing defects by “replac[ing] . . . parts” (see Compl. ¶¶ 4

& 6).23 Second, Plaintiffs allege that Plaintiff Rainey, “[i]n making her decision to purchase” a


23
         Importantly, as just suggested, the Complaint appears to allege breaches of two kinds of
express warranties, which are implicitly distinguished or sometimes treated differently under state
law. First, Plaintiffs allege that Defendant extended an express “limited warranty against
manufacturing defects” with respect to “all parts.” (See Compl. ¶ 34; Def. Mov. Br. Ex. A at 1).
Second, Plaintiffs allege that Defendant expressly warranted that it would “provide adequate
repairs” required as a result of manufacturing defects. (See Compl. ¶ 4; Def. Mov. Br. Ex. A at 1).
A warranty “related to the quality or description” of goods, like the first one alleged, is
distinguishable from a warranty that “promises . . . [to] repair or replace defective parts during the
warranty period.” See, e.g., Mydlach v. DaimlerChrysler Corp., 875 N.E.2d 1047, 1058 (Ill. 2007).
The Court of Appeals for the Third Circuit has recognized this distinction and called the latter kind
of warranty “a remedial promise.” Amvest Corp. v. Anderson Equip. Co., 358 F. App’x 344, 347
(3d Cir. 2009). The UCC “defines a remedial promise as ‘a promise by the seller to repair or
replace goods or to refund all or part of the price of goods upon the happening of a specified
event.’” Id. (quoting U.C.C. § 2–103(1)(n) (2004)); see also Ontario Hydro v. Zallea Sys., Inc.,
569 F. Supp. 1261, 1266 (D. Del. 1983) (“[A] repair or replacement warranty merely provides a
remedy if the product becomes defective.”). A “breach-of-warranty claim” is thus distinct from a
“breach-of-remedial-promises claim.” See id.
         Defendant suggests that the Express Warranty is a “repair or replace” warranty such that
Plaintiffs are bringing a “breach-of-remedial-promises claim.” (See, e.g., Def. Mov. Br. at 20).
As noted above, Plaintiffs appear to make that claim in addition to a claim that Defendant breached
a “limited warranty against manufacturing defects” with respect to “all parts” by selling Plaintiffs’
systems with defective parts. (See Compl. ¶¶ 1 & 34; Def. Mov. Br. Ex. A at 1). The Express
Warranty contains language that arguably supports both kinds of claims. (See Def. Mov. Br. Ex.
A at 1 (“extend[ing] a limited warranty against manufacturing defects”); id. (promising “under this
limited warranty” to “furnish a replacement part”)).
         Whether the Express Warranty supports either or both claims is open to interpretation. But
“[i]t is sufficient for purposes of the motion to dismiss to find that Plaintiffs’ claim[s] [are] not
                                               - 29 -
system, “researched the system and reviewed product information” (id. ¶ 65) and “reviewed and

relied upon the statements contained in Defendant’s marketing and warranty materials” (id. ¶ 114;

see also Def. Mov. Br. at 32). See, e.g., Pake v. Byrd, 286 S.E.2d 588, 589 (N.C. Ct. App. 1982)

(recognizing a valid express warranty claim predicated on a “decision to purchase . . . initiated by

[an] advertisement”). And third, Plaintiff Rainey alleges that her system “began to fail” (Compl. ¶

67) because of a manufacturing defect, “sticking TXV” (see id. ¶¶ 27–32); Defendant “deni[ed]

that there was a manufacturing defect,” did not replace the TXV,24 and “instruct[ed] service

personnel to inject the defective systems” with MJ-X, which “damages and devalues” them (id. ¶

136); and she suffered damages as a result (id. ¶ 67).




clearly precluded by the language of the contract.” Marsala v. Dun & Bradstreet, No. 10-302,
2010 WL 11570249, at *1 (D.N.J. May 27, 2010); see also Morris v. BMW of N. Am., LLC, No.
13-4980, 2014 WL 793550, at *11 (D.N.J. Feb. 26, 2014) (“The Court declines to construe the
terms . . . of this particular Warranty at this stage of the litigation . . . .”) (citing Mack Trucks Inc.
v. BorgWarner Turbo Sys., Inc., 508 Fed. Appx. 180, 184–185 (3d Cir. 2012)).
        Accordingly, when appropriate, the Court will evaluate whether Plaintiffs plausibly allege
a claim of either kind. (See, e.g., infra, note 27).
24
        Plaintiffs, in the Demand Letter, appear to recognize that Defendant “provided . . . free
TXVs parts” to some or all of Plaintiffs. (Demand Letter at 3). If Defendant did furnish such
parts, Defendant would arguably have been in compliance with the promise to replace parts in the
Express Warranty, which identifies Defendant’s “only responsibility” as “furnish[ing] a
replacement . . . without charge for the part only, to replace any . . . part that fails due to a
manufacturing defect under normal use and maintenance.” (Def. Mov. Br. Ex. A at 1).
        When the Court is “faced with two conflicting versions of the essential facts,” the Court
“Court cannot resolve such issues on a motion to dismiss.” Tagidou, 2007 WL 1933583, at *2; S.
Gas, Inc. v. Exxonmobil Oil Corp., No. 09-6236, 2016 WL 816748, at *9 (D.N.J. Feb. 29, 2016)
(“[C]onflicting positions cannot be resolved on a motion to dismiss.”); see also Semerenko v.
Cendant Corp., 223 F.3d 165, 181 (3d Cir. 2000) (“[A] court must credit the allegations of the
complaint and not the defendant’s responses when resolving conflicting allegations on a motion to
dismiss.”); Delavau, LLC v. Corbion NV, No. 15-1183, 2016 WL 3410176, at *3 (D.N.J. June 16,
2016) (“The Court . . . cannot credit [the] defendants’ interpretation of the exhibits over [the]
plaintiff’s conflicting interpretation at this motion to dismiss stage.”).

                                                  - 30 -
         Drawing “all reasonable inferences” in favor of, and construing the Complaint “in the light

most favorable” to, Plaintiff Rainey, see McDermott, 649 F. App’x at 266, Plaintiffs’ allegations

“plausibly give rise to an entitlement for relief,” see Iqbal, 556 U.S. at 679, under North Carolina

law. See N.C.G.S. § 25-2-313(1)(a); McBride, 811 S.E.2d at 646.              Accordingly, the Court

DENIES Defendant’s motion to dismiss Count XIII.

         N.     Count XIV: Breach of Implied Warranty (North Carolina)

         Plaintiff Rainey brings a claim for breach of the implied warranty of merchantability under

N.C.G.S. § 25-2-314, on behalf of herself and the North Carolina State Sub-Class.

(Compl. ¶¶ 228–38). The facts relevant to the Court’s analysis of this claim are summarized

above.

         “[A] warranty that the goods shall be merchantable is implied in a contract for their sale if

the seller is a merchant with respect to goods of that kind . . . .”25 N.C.G.S. § 25-2-314(1). “Goods

to be merchantable must be at least such as . . . to pass without objection in the trade under the

contract description; and . . . fit for the ordinary purposes for which such goods are used.”

N.C.G.S. § 25-2-314(2)(a)–(c) (emphasis added). “A claim for breach of the implied warranty of

merchantability . . . requires a plaintiff to prove ‘first, that the goods bought and sold were subject

to an implied warranty of merchantability; second, that the goods did not comply with the warranty

in that the goods were defective at the time of sale; third, that his injury was due to the defective




25
        North Carolina’s and the laws of the other states at issue provide that the implied warranty
of merchantability may be “excluded or modified.” See, e.g., N.C.G.S. § 25-2-314(1) (citing
N.C.G.S. § 25-2-316). Defendant does not contend that the implied warranty of merchantability
has been excluded by the Express Warranty. (See, e.g., Def. Mov. Br. at 26–28; Def. Reply at 10–
11). The Express Warranty specifically contemplates the implied warranty of merchantability
when it notes that it is “limited to the duration of the applicable product warranty.” (See Def. Mov.
Br. Ex. A). And Defendant does not argue that the “duration of the applicable product warranty”
has expired. (See, e.g., Def. Mov. Br. at 26–28; Def. Reply Bt. at 10–11).
                                                  - 31 -
nature of the goods; and fourth, that damages were suffered as a result.’”              Harbor Point

Homeowners’ Ass’n, Inc. ex rel. Bd. of Directors v. DJF Enterprises, Inc., 697 S.E.2d 439, 447

(N.C. Ct. App. 2010) (quoting Cockerham v. Ward, 262 S.E.2d 651, 658 (N.C. Ct. App. 1980)).

       Here, first, Plaintiff Rainey’s system is a “good,” see N.C.G.S. § 25-2-105(1); Defendant

“is a merchant with respect to goods of th[e] kind” purchased by Rainey Plaintiff, see N.C.G.S. §

25-2-314(2); N.C.G.S. § 25-2-104(1); and the Express Warranty specifically contemplates that her

system is subject to the implied warranty of merchantability but that it is “limited [in] duration”

(see Def. Mov. Br. Ex. A; Def. Reply Br. at 3).

       Second, Plaintiff Rainey has plausibly alleged that her system “w[as] defective at the time

of sale,” see Harbor Point, 206 N.C. App. at 162–63, because “[t]he defect arises from a chemical

rust inhibitor” installed before the system was sold (see, e.g., Compl. ¶¶ 1–2 (“Trane admitted the

existence of the manufacturing defect in dealer service bulletins in 2014.”) & 28; see also id. ¶¶

59–60). See S. of Rocky Mount, Inc. v. Woodward Specialty Sales, Inc., 279 S.E.2d 32, 35 (N.C.

Ct. App. 1981) (“Under the notice pleading theory of Rule 8(a)(1), [the] plaintiff’s allegations of

latent defects sufficiently raised the issue of breach of implied warranty.”). Importantly, a good

can be “defective at the time of sale” even if it functions for several years after the sale. See, e.g.,

id.

       Third and fourth, the defect allegedly present at the time of sale caused Plaintiff Rainey’s

system to begin “to fail,” leading her to incur several hundreds of dollars in damages. (See Compl.

¶ 67). Thus Plaintiff Rainey did “allege how the product was not fit for its ordinary use,” contrary

to Defendant’s assertion (see Def. Mov. Br. at 26 (emphasis added)). Therefore, drawing “all

reasonable inferences” in favor of, and construing the Complaint “in the light most favorable” to,

Plaintiffs, see McDermott, 649 F. App’x at 266, Plaintiffs’ allegations “plausibly give rise to an


                                                 - 32 -
entitlement for relief,” see Iqbal, 556 U.S. at 679, under North Carolina law. See N.C.G.S. § 25-

2-314; Harbor Point, 697 S.E.2d at 447.

       Finally, the Court rejects Defendant’s argument that Count XIV must be dismissed for lack

of privity. (See, e.g., Def. Mov. Br. at 28). North Carolina law contains an exception to the “privity

requirement when, as is the case here, the consumer, rather than the dealer, is the ultimate user” of

the relevant good. See In re Volkswagen Timing Chain Prod. Liab. Litig., No. 16-2765, 2017 WL

1902160, at *16 (D.N.J. May 8, 2017); Coastal Leasing Corp. v. O’Neal, 405 S.E.2d 208, 212

(N.C. Ct. App. 1991); see also N.C.G.S. § 99B-2(b).

       Accordingly, the Court DENIES Defendant’s Motion to Dismiss Count XIV.

       O.      Count XV: Breach of Express Warranty (Pennsylvania)

       Plaintiff Smith, a resident of Pennsylvania, brings a claim for breach of express warranty

under 13 Pa. Stat. § 2313, on behalf of himself and the Pennsylvania State Sub-Class.

(Compl. ¶¶ 239–51). The facts pertinent to this claim are described directly below “in the light

most favorable” to Plaintiffs. See, e.g., McDermott, 649 F. App’x at 266.

       In July 2014, Plaintiff Smith purchased a new system from a third-party company, which

also installed the system.    (Compl. ¶ 68).     “[I]n making his decision to purchase,” Smith

“researched the system and reviewed product information provided by the distributor and on

Trane’s website,” which did not state that Defendant’s systems “contained a chemical contaminant

that would cause them to cease functioning soon after installation.” (Id.). Plaintiff Smith also

“reviewed and relied upon the statements contained in Defendant’s marketing and warranty

materials” in making his decision to purchase. (Id. ¶ 114; see also Def. Mov. Br. at 32). In August

2016, Smith’s system “began to fail” (Id. ¶ 70) because of “contaminated oil and clogged TXVs”

(see id. ¶ 136). Defendant then “fail[ed] to replace contaminated oil and clogged TXVs” and,


                                                - 33 -
instead, “instructed service personnel to inject MJ-X, which causes damage and further devalue[d]

the system[,]” and did “not remed[y] the underlying defect.” (Id. ¶ 136). Because the system was

“beg[inning] to fail,” Plaintiff Smith paid the third-party company that sold him the system $678

to repair it “with MJ-X.” (See id. ¶ 70).

       1. Defendant’s Threshold Arguments

       First, Defendant argues that Plaintiff Smith’s express warranty claim is time-barred. (See,

e.g., Def. Mov. Br. at 11). Similar to as in North Carolina, “[i]n Pennsylvania, a breach of contract

claim has a statute of limitations” but “[t]he parties are allowed to contract for a shorter limitation

period, so long as the contractual period is not manifestly unreasonable.” See Hahnemann Univ.

Hosp. v. All Shore, Inc., 514 F.3d 300, 306 (3d Cir. 2008) (citing 42 Pa. Stat. § 5525(a)(8)). As

already discussed above, “a defendant must plead and prove” affirmative defenses. See, e.g.,

Buckley, 2013 WL 941562, at *1 (citing Bock, 549 U.S. at 204). Although Defendant has observed

that “contractual time limitations” could under certain conditions shorten “otherwise applicable

statute of limitations,” Defendant has not adequately argued this defense—for instance, Defendant

has not explained that the one-year period for which it advocates is not manifestly unreasonable.

(See, e.g., Def. Mov. Br. at 11–14).

       Second, Defendant argues (a) that Plaintiff Smith “cannot maintain [his] Express Warranty

claims” because he does “not allege that they submitted warranty claims to Trane for any of the

alleged failures in the Complaint” (see Def. Mov. Br. at 15–16); or (b) that Plaintiff did not comply

with notice requirements under federal and state law (see id. (citing 15. U.S.C. § 2310(e); In re

Shop-Vac Mktg. & Sales Practices Litig., 964 F. Supp. 2d 355, 364 (M.D. Pa. 2013) (citing U.C.C.

§ 2-607(3)(a))).   As explained above, however, Defendant does not support the assertion that

Plaintiff Smith—or any other Plaintiff—has not “made a valid warranty claim” or has not provided


                                                - 34 -
notice to Trane with the Demand Letter. (See, e.g., Def. Mov. Br. at 16); see also Luong, 2018

WL 2047646, at *9 (“[The defendant] has not identified any way in which the letter here is

deficient under the terms of the express warranty.”). Moreover, like Plaintiff Rainey, Plaintiff

“Smith incurred over $600 for an injection of MJX pursuant to Trane’s recommendation,”

implicitly suggesting that Trane had notice of the defect. (See Demand Letter at 2 (emphasis

added)).

       As the Court already ruled above, Plaintiffs have complied with the MMWA notice

requirement. See 15 U.S.C.A. § 2310(e). And with respect to state law, the text of N.C.G.S § 25-

2-607(3)(a) and 13 Pa. Stat. § 2607(c)(1), the operative law in Pennsylvania, is identical. “Whether

a buyer discovers a breach and gives notice of it within a reasonable time is normally a jury

question,” Rad Servs., 479 A.2d at 567; and the case interpreting Pennsylvania law that Defendant

relies on for its argument involved a complaint that was “devoid of any allegation that [the]

[p]laintiffs . . . provided notice,” see In re Shop-Vac, 964 F. Supp. 2d at 364. For the reasons

already discussed, such is not the case here.

       The Court rejects Defendants third and fourth threshold arguments (see Def. Mov. Br. at

17–19) for the same reasons already discussed above.

       2. Analysis

       The text of 13 Pa. Stat. § 2313(a) is the same as that of N.C.G.S. § 25-2-313(1). Under

Pennsylvania law, “to establish breach of an express warranty, a plaintiff must show the defendant

made an express representation, the product did not perform as warranted, and caused injury.”

Eiser v. Brown & Williamson Tobacco Corp., No. 191, 2006 WL 933394, at *5 (Pa. Super. Ct.

Jan. 19, 2006). Here, first, neither Plaintiffs nor Defendant dispute the existence of an express

warranty “as to a fact or promise relating to the goods.” (See e.g., Compl. ¶¶ 34 & 135; Def. Mov.


                                                - 35 -
Br. at 8–10). The Express Warranty, Plaintiffs allege, warrants the systems “against manufacturing

defects” (see Compl. ¶ 135; Def. Mov. Br. Ex. A at 1) and warrants that Defendant would “provide

adequate repairs” required as a result of manufacturing defects by “replac[ing] . . . parts” (see

Compl. ¶¶ 4 & 6). Second, Plaintiffs allege that Smith, “[i]n making his decision to purchase . . .

researched the system and reviewed product information” (id. ¶ 68) and “reviewed and relied upon

the statements contained in Defendant’s marketing and warranty materials” (id. ¶ 114; see also

Def. Mov. Br. at 32). And third, Plaintiff alleges that his Trane system “began to fail” (Compl. ¶

70) because of a manufacturing defect, “sticking TXV” (see id. ¶¶ 27–32); and he suffered

damages as a result (id. ¶ 70). Plaintiff Smith, therefore, has plausibly alleged that Defendant

breached a “promise relating to the goods.” See 13 Pa. Stat. § 2313(a)(1); Eiser, 2006 WL 933394,

at *5.

         Moreover, Plaintiff alleges that Defendant “breached the express warranty by failing to

replace contaminated oil and clogged TXVs” and “instruct[ed] service personnel to inject the

defective systems” with MJ-X, which “damages and devalues” them (id. ¶ 136). An allegation

that Defendant “refused to honor the remedies contained in the [E]xpress [W]arranty” is also26

“sufficient to state a breach of warranty claim.” See Burke v. Honeywell Int’l, Inc., No. 15-1921,

2016 WL 1639820, at *5 (E.D. Pa. Apr. 26, 2016).

         Drawing “all reasonable inferences” in favor of, and construing the Complaint “in the light

most favorable” to, Plaintiffs, see McDermott, 649 F. App’x at 266, Plaintiffs’ allegations

“plausibly give rise to an entitlement for relief,” see Iqbal, 556 U.S. at 679, under Pennsylvania

law. See 13 Pa. Stat. § 2313(a)(1); Eiser, 2006 WL 933394, at *5. Accordingly, the Court

DENIES Defendant’s motion to dismiss Count XV.


26
         See supra, note 23.
                                               - 36 -
       P.      Count XVI: Breach of Implied Warranty (Pennsylvania)

       Plaintiff Smith brings a claim for breach of implied warranty under 13 Pa. Stat. § 2314, on

behalf of himself and the Pennsylvania State Sub-Class. (Compl. ¶¶ 252–62). The facts relevant

to the Court’s analysis of this claim are summarized above.

       The text of 13 Pa. Stat. § 2314 is the same as that of N.C.G.S. § 25-2-314. Under 13 Pa.

Stat. § 2314, goods must be “free from significant defects,” and “perform in the way that goods of

that kind should perform.” Gall by Gall v. Allegheny Cty. Health Dep’t, 521 Pa. 68, 75 (1989).

       Here, first, Plaintiff Smith’s system is a “good,” see 13 Pa. Stat. § 2105; Gall, 521 Pa. at

75; Defendant is “is a merchant with respect to goods of th[e] kind” purchased by Plaintiff Smith,

see 13 Pa. Stat. §§ 2104–2105; and the Express Warranty specifically contemplates that his system

is subject to the implied warranty of merchantability but that it is “limited [in] duration” (see Def.

Mov. Br. Ex. A; see also Def. Reply Br. at 3).

       Second, Plaintiffs have plausibly alleged that Plaintiff Smith’s system was not “free from

significant defects,” see Gall, 521 Pa. at 75, because “[t]he defect arises from a chemical rust

inhibitor . . . used by one of Trane’s suppliers” before the system was sold (see, e.g., Compl. ¶ 1;

id. ¶ 2 (“Trane admitted the existence of the manufacturing defect in dealer service bulletins in

2014.”), 28; see also id. ¶¶ 59–60). Moreover, the alleged defect caused Plaintiff Smith’s system

to begin “to fail,” causing him to incur several hundreds of dollars in damages. (See id. ¶ 70).

Thus Plaintiff Smith did “allege how the product was not fit for its ordinary use,” contrary to

Defendant’s assertion. (See Def. Mov. Br. at 26). Drawing “all reasonable inferences” in favor

of, and construing the Complaint “in the light most favorable” to, Plaintiffs, see McDermott, 649

F. App’x at 266, Plaintiffs’ allegations “plausibly give rise to an entitlement for relief,” see Iqbal,

556 U.S. at 679, under Pennsylvania law. See N.C.G.S. § 25-2-314; Gall, 521 Pa. at 75.


                                                 - 37 -
       Finally, the Court rejects Defendant’s argument that Count XVI must be dismissed for lack

of privity. (See, e.g., Def. Mov. Br. at 28). “[U]nder Pennsylvania law, privity of contract is not

required to sue under implied warranties when the Uniform Commercial Code applies.” S.N.A.,

Inc. v. Hartzell Propeller, Inc., No. 95-1397, 1996 WL 283646, at *3 (E.D. Pa. May 29, 1996);

see also Phillips v. Cricket Lighters et al., 883 A.2d 439, 444 (Pa. 2005) (“[P]rivity would not bar

a modern breach of warranty claim.”).

       Accordingly, the Court DENIES Defendant’s Motion to Dismiss Count XVI.

       Q.      Count XVII: Breach of Express Warranty (Wisconsin)

       Plaintiff Livingston, a resident of Wisconsin, brings a claim for breach of express warranty

under Wis. Stat. § 402.313, on behalf of herself and the Wisconsin State Sub-Class.

(Compl. ¶¶ 263–75). The facts pertinent to this claim are described directly below “in the light

most favorable” to Plaintiffs. See, e.g., McDermott., 649 F. App’x at 266.

       In October 2014, Plaintiff Livingston purchased a new system from a third-party company,

which also installed the system. (Compl. ¶ 62). “[I]n making her decision to purchase . . .,

[Plaintiff Livingston] researched the system and reviewed product information provided by the

distributor and on Trane’s website,” which did not state that Trane’s “systems contained a chemical

contaminant that would cause them to cease functioning soon after installation.” (Id. ¶ 62).

Plaintiff Livingston also “reviewed and relied upon the statements contained in Defendant’s

marketing and warranty materials” in making her decision to purchase. (Id. ¶ 114; see also Def.

Mov. Br. at 32). In July 2016, “Livingston’s system stopped cooling her home” (Id. ¶ 64) because

of “contaminated oil and clogged TXVs” (see id. ¶ 136). Defendant then “fail[ed] to replace

contaminated oil and clogged TXVs” and, instead, “instructed service personnel to inject MJ-X,

which causes damage and further devalue[d] the system[,]” and did “not remed[y] the underlying


                                               - 38 -
defect.” (Id. ¶ 136). The company that sold Plaintiff Livingston her system observed that it “ha[d]

seen very limited success” with MJ-X injection. (Id. ¶ 64). Plaintiff “Livingston paid $684 out-

of-pocket . . . to correctly fix her defective Trane system.” (Id.).

       1. Defendant’s Threshold Arguments

       The Court rejects Defendant’s four threshold arguments for substantially the same reasons

as expressed above. The Court adds only two observations. First, the standard for shortening a

statute of limitations period under Wisconsin law is similar to that under the law of the other

plaintiffs’ jurisdictions and would require Defendant to make some showing as to reasonableness.

Compare, e.g., Faxon Sales, Inc. v. U-Line Corp., No. 17-872, 2017 WL 4990617, at *5 (E.D.

Wis. Oct. 31, 2017) (quoting Doe v. Blue Cross & Blue Shield United of Wis., 112 F.3d 869, 874

(7th Cir. 1997)), with Morgan, 639 S.E.2d 141, at *2, and Hahnemann, 514 F.3d at 306. Second,

the notice requirement under Wisconsin law identified by Defendant (see Def. Mov. Br. at 15–16)

is substantially the same as that in the other plaintiffs’ jurisdictions. Compare, e.g., Schnabl v.

Ford Motor Co., 198 N.W.2d 161, 161–62 (Wis. 1972), with Butcher, 2008 WL 2953472, at *3,

and Rad Servs., 479 A.2d at 567.

       2. Analysis

       The text of Wis. Stat. § 402.313(1) is the same as that of N.C.G.S. § 25-2-313(1) and 13

Pa. Stat. § 2313(a). “[A]t a minimum, a warranty must be (1) an affirmation of fact relating to the

goods that (2) becomes ‘part of the basis of the bargain.’” Bobholz v. Banaszak, 655 N.W.2d 547,

at *3 (Wis. Ct. App. 2002) (quoting Wis. Stat. § 402.313). But “the affirmation does not have to

be the sole basis for the sale; it need only be ‘a factor in the purchase.’” Forst v. SmithKline

Beecham Corp., 602 F. Supp. 2d 960, 972 (E.D. Wis. 2009) (quoting Ewers v. Eisenzopf, 276

N.W.2d 802, 805 (Wis. 1979)). “For example, in Ewers, . . . a seller’s statement that sea shells, a


                                                - 39 -
piece of coral and a driftwood branch were ‘suitable for salt water aquariums, if they were rinsed’

constituted an express warranty because it affirmed the quality of the goods sold and was a factor

in the buyer’s decision to purchase the goods.” Bobholz, 655 N.W.2d 547, at *3. A court “properly

f[inds] that [a] warranty was breached” when a warranted product “was defective.” Id., at *4.

       Here, the Complaint plausibly pleads an express warranty claim. First, neither Plaintiffs

nor Defendant dispute the existence of an express warranty “as to a fact or promise relating to the

goods.” (See e.g., Compl. ¶¶ 34 & 135; Def. Mov. Br. at 8–10). The Express warranty, Plaintiffs

allege, warrants the systems “against manufacturing defects” (see Compl. ¶ 135; Def. Mov. Br.

Ex. A at 1) and warrants that Defendant would “provide adequate repairs” required as a result of

manufacturing defects by “replac[ing] . . . parts” (see Compl. ¶¶ 4 & 6). Second, Plaintiffs allege

that Livingston, “[i]n making her decision to purchase a Trane system, . . . researched the system

and reviewed product information” (id. ¶ 62) and “reviewed and relied upon the statements

contained in Defendant’s marketing and warranty materials” (id. ¶ 114; see also Def. Mov. Br. at

32). Hence the warranty was “a factor in the purchase” of Livingston’s system. See Ewers, 276

N.W.2d at 805. And third, Plaintiff Livingston alleges that her system “stopped cooling her home”

(Compl. ¶ 64) because of a manufacturing defect, “sticking TXV” (see Compl. ¶¶ 27–32); and she

suffered damages as a result (id. ¶ 64). The system, therefore,“was defective.” See Bobholz, 655

N.W.2d 547, at *4. Drawing “all reasonable inferences” in favor of, and construing the Complaint

“in the light most favorable” to, Plaintiffs, see McDermott, 649 F. App’x at 266, Plaintiffs’

allegations “plausibly give rise to an entitlement for relief,” see Iqbal, 556 U.S. at 679, under

Wisconsin law. See Wis. Stat. § 402.313(1); Bobholz, 655 N.W.2d 547, at *3.

       Accordingly, the Court DENIES Defendant’s motion to dismiss Count XVII.




                                              - 40 -
       R.      Count XVIII: Breach of Implied Warranty (Wisconsin)

       Plaintiff Livingston brings a claim for breach of implied warranty under Wis.

Stat. § 402.314, on behalf of herself and the Wisconsin State Sub-Class. (Compl. ¶¶ 276–86).

“Plaintiffs concede that the Implied Warranty claims under . . . Wisconsin law . . . as to Plaintiff[]

. . . Livingston . . . may be dismissed for lack of privity.” (Pl. Opp. Br. at 38 n.2). Accordingly,

the Court GRANTS Defendant’s Motion to Dismiss Count XVIII with prejudice.

       S.      Count XIX: Breach of Express Warranty (Illinois)

       Plaintiff Colbert, a resident of Illinois, brings a claim for breach of express warranty under

810 Ill. Comp. Stat. Ann. 5/2-313, on behalf of himself and the Illinois State Sub-Class.

(Compl. ¶¶ 287–99). The facts pertinent to this claim are described directly below “in the light

most favorable” to Plaintiffs. See, e.g., McDermott., 649 F. App’x at 266.

       In June 2014, Plaintiff Colbert purchased a system from a third-party company, which also

installed the system. (Compl. ¶ 79). “[I]n making his decision to purchase [the] system, Colbert

reviewed Trane brochures which were shown to him by [the third-party company],” which “did

not disclose that Trane’s . . . systems contained a chemical contaminant that would cause them to

cease functioning soon after installation.” (Id. ¶ 79). Plaintiff Colbert also “reviewed and relied

upon the statements contained in Defendant’s marketing and warranty materials” in making his

decision to purchase. (Id. ¶ 114; see also Def. Mov. Br. at 32). “In May 2017, Colbert’s system

stopped working due to a clogged TXV.” (Id. ¶ 80). “Trane did not replace his contaminated oil,

or change any filters.” (Id.). Colbert “incurred over $150 to replace the TXV” and “the

contaminant is still within [Colbert’s] system.” (Id. ¶ 80).

       1. Defendant’s Threshold Arguments

       The Court rejects Defendants’s four threshold arguments for substantially the same reasons

dsicussed above. See, e.g., Zerjal v. Daech & Bauer Const., Inc., 939 N.E.2d 1067, 1075 (Ill. App.
                                              - 41 -
Ct. 2010) (“[I]t is well established that parties to a contract may agree upon a shortened contractual

limitations period to replace a statute of limitations, as long as it is reasonable.”) (internal

quotation marks omitted) (emphasis added); Connick v. Suzuki Motor Co., 675 N.E.2d 584, 590

(Ill. 1996) (citing 810 Ill. Comp. Stat. Ann. 5/2-607) (recognizing that “the notice requirement”

may be satisfied when “the manufacturer is somehow apprised of the trouble with the particular

product purchased by a particular buyer”).

       2. Analysis

       810 Ill. Comp. Stat. Ann. 5/2-313 contains the same text as the express warranty statutes

of North Carolina, Pennsylvania, and Wisconsin. See N.C.G.S. § 25-2-313; 13 Pa. Stat. § 2313;

Wis. Stat. § 402.313. That provision “makes plain that an express warranty is related to the quality

or description of the goods.” Mydlach v. DaimlerChrysler Corp., 875 N.E.2d 1047, 1058 (Ill.

2007).27 “If a seller delivers conforming goods, the warranty is satisfied. If the seller delivers

nonconforming goods, the warranty is breached at that time. Even if the buyer is unaware that the

goods, as delivered, do not conform to the seller’s affirmation . . . the warranty has been breached.”

Id.; see also Dickie v. Cannondale Corp., No. 13-3889, 2016 WL 3765798, at *4 (Ill. Ct. App.

2016) (“If the goods fail to conform to the affirmations or promises, the seller may be held

accountable for breach of warranty.”) (citing Weng v. Allison, 287 Ill. App. 3d 535, 537 (1997)).

       Here, the Complaint plausibly pleads an express warranty claim. First, neither Plaintiffs

nor Defendant dispute the existence of an express warranty “as to a fact or promise relating to the

goods.” (See e.g., Compl. ¶¶ 34 & 135; Def. Mov. Br. at 8–10). The Express warranty, Plaintiffs




27
       Mydlach involved a warranty that was “not related to the quality or description of the
goods” but that “promise[d] only that the manufacturer will repair or replace defective parts during
the warranty period.” See 875 N.E.2d at 1058 (emphases added). Here, as discussed above, the
Express Warranty allegedly encompasses both kinds of promises. (See supra, note 23.)
                                              - 42 -
allege, warrants the systems “against manufacturing defects” (see Compl. ¶ 135; Def. Mov. Br.

Ex. A at 1) and warrants that Defendant would “provide adequate repairs” required as a result of

manufacturing defects by “replac[ing] . . . parts” (see Compl. ¶¶ 4 & 6). Second, Plaintiff Colbert

alleges that his system “stopped working due to a clogged TXV” (Id. ¶ 80) because of a

manufacturing defect, “sticking TXV” (see Compl. ¶¶ 27–32); and he suffered damages as a result

(id. ¶ 80). In sum, the system “fail[ed] to conform” to the warranty “against manufacturing

defects” (see Compl. ¶ 135; Def. Mov. Br. Ex. A at 1) and thus “the seller may be held accountable

for breach of warranty.” See Dickie, 2016 WL 3765798, at *4. Drawing “all reasonable

inferences” in favor of, and construing the Complaint “in the light most favorable” to, Plaintiffs,

see McDermott, 649 F. App’x at 266, Plaintiffs’ allegations “plausibly give rise to an entitlement

for relief,” see Iqbal, 556 U.S. at 679, under Illinois law. See 810 Ill. Comp. Stat. Ann. 5/2-313;

Dickie, 2016 WL 3765798, at *4.

       Accordingly, the Court DENIES Defendant’s motion to dismiss Count XIX.

       T.      Count XX: Breach of Implied Warranty (Illinois)

       Plaintiff Colbert brings a claim for breach of the implied warranty of merchantability under

810 Ill. Comp. Stat. Ann. § 5/2-314, on behalf of himself and the Illinois State Sub-Class.

(Compl. ¶¶ 300–10). But “[i]n order for a plaintiff to file a claim for economic damages under the

UCC for the breach of an implied warranty, he or she must be in vertical privity of contract with

the seller.” Mekertichian v. Mercedes-Benz U.S.A., L.L.C., 807 N.E.2d 1165, 1168 (Ill. App. Ct.

2004) (citing Rothe v. Maloney Cadillac, Inc., 518 N.E.2d 1028, 1029–30 (Ill. 1988)). “This means

that ‘the UCC article II implied warranties give a buyer of goods a potential cause of action only

against his immediate seller.’” Id. (quoting Rothe, 518 N.E.2d at 1029). The Supreme Court of

Illinois “has consistently declined to abolish the doctrine in cases where purely economic damages


                                              - 43 -
are sought.” Id.; accord Zaffiri v. Pontiac RV, Inc., No. 12-0042, 2012 WL 7050429, at *11 (Ill.

App. Ct. 2012).

       Plaintiffs do not allege that Defendant was the “immediate seller” of the system to Colbert.

(See Compl. ¶¶ 78–80). The Complaint, apparently to the contrary, alleges that Colbert “purchased

a new Trane system which was installed by Goodberlet Heating & Cooling.” (Id. ¶ 79 (emphasis

added)). Accordingly, the Court GRANTS Defendant’s Motion to Dismiss Count XX without

prejudice.

       U.      Count XXI: Breach of Express Warranty (Kentucky)

       Plaintiff Sabbatine, a resident of Kentucky, brings a claim for breach of express warranty

under Ky. Rev. Stat. Ann. § 355.2-313, on behalf of himself and the Kentucky State Sub-Class.

(Compl. ¶¶ 311–23). The facts pertinent to this claim are described directly below “in the light

most favorable” to Plaintiff. See, e.g., McDermott., 649 F. App’x at 266.

       In July 2014, Plaintiff Sabbatine purchased a new system from a third-party company,

which also installed the system. (Compl. ¶ 71). Plaintiff Sabbatine “reviewed and relied upon

the statements contained in Defendant’s marketing and warranty materials” in making his decision

to purchase. (See id. ¶ 114; see also Def. Mov. Br. at 32). In February 2017, Sabbatine’s system

“was not performing well and [he] hired Goldey’s Heating and Cooling (‘Goldey’s’) to perform

maintenance.” (Id. ¶ 73). Goldey’s discovered that the system “was not functioning properly due

to a partially clogged TXV” and “contacted Trane, which informed the technician that the system

was within the timeframe of the . . . rust inhibitor defect.” (Id.) Trane “advised the technician to

inject MJ-X” but the “MJ-X failed to resolve the problem.” (Id.) “Goldey’s replaced the TXV but

the system still failed to function because the contaminant had also caused a reversing valve to




                                               - 44 -
stick.” (Id.)    “Goldey’s then replaced the reversing valve and refrigerant. Plaintiff Sabbatine

incurred over $2,000 to repair the defect in his system.” (Id.)

          1. Defendant’s Threshold Arguments

          The Court rejects Defendant’s four threshold arguments for substantially the same reasons

discussed above. See, e.g., Teske v. State Farm Fire & Cas. Co., No. 08-514, 2009 WL 4254583,

at *2 (W.D. Ky. Nov. 25, 2009) (citing Edmondson v. Pennsylvania Nat. Mut. Cas. Ins. Co., 781

S.W.2d 753, 756 (Ky. 1989)) (“Although the general statute of limitations on a breach of contract

claim is fifteen years, the contract itself may shorten that period so long as the contractual

limitation is reasonable.” (emphasis added)); Mullins v. Wyatt, 887 S.W.2d 356, 357 (Ky. 1994)

(citing Ky. Rev. Stat. Ann. § 355.2-607(3)(a)); id. at 358 (affirming the proposition that “whether

the litigation notice given . . . was ‘within a reasonable time’ should be determined as an issue of

fact”).

          2. Analysis

          Ky. Rev. Stat. Ann. § 355.2-313 contains the same text as the express warranty statutes of

North Carolina, Pennsylvania, Wisconsin, and Illinois. See N.C.G.S. § 25-2-313; 13 Pa. Stat. §

2313; Wis. Stat. § 402.313; 810 Ill. Comp. Stat. Ann. 5/2-313. “Express warranties in Kentucky

are governed by Ky. Rev. Stat. Ann. 355.2-313, which states that an express warranty is created

where: (1) the seller makes an affirmation of fact or promise; (2) that relates to the goods; and (3)

becomes part of the basis of the bargain between the parties.” House v. Bristol-Myers Squibb Co.,

No. 15-0894, 2017 WL 55876, at *5 (W.D. Ky. Jan. 4, 2017). “For example, an express warranty

is created if (a) a Christmas tree seller promises a buyer that the tree would not fall over if pushed,

and (b) the buyer relies on that promise in purchasing it (because he had two small children).”

Taylor v. Southwire Tools & Equip., 130 F. Supp. 3d 1017, 1021 (E.D. Ky. 2015). A claim for


                                                - 45 -
breach of express warranty must allege that the “goods fail to conform to the manufacturer’s

express representations.” Kempf v. Lumber Liquidators, Inc., No. 16-0492, 2017 WL 4288903, at

*7 (W.D. Ky. Sept. 27, 2017).

       Here, the Complaint plausibly pleads an express warranty claim. First, neither Plaintiffs

nor Defendant dispute the existence of an express warranty making an affirmation or promise as

relating to the system. (See, e.g., Compl. ¶ 34; id. ¶ 135; Def. Mov. Br. at 8–10); House, 2017 WL

55876, at *5. The Express warranty, Plaintiffs allege, warrants the systems “against manufacturing

defects” (see Compl. ¶ 135; Def. Mov. Br. Ex. A at 1) and warrants that Defendant would “provide

adequate repairs” required as a result of manufacturing defects by “replac[ing] . . . parts” (see

Compl. ¶ 4; id. ¶ 6). Plaintiff Sabbatine, moreover, alleges that he “reviewed and relied upon the

statements contained in Defendant’s marketing and warranty materials” in making his decision to

purchase, making it a basis of their bargain. (See id. ¶ 114; see also Def. Mov. Br. at 32); House,

2017 WL 55876, at *5. Finally, Plaintiff Sabbatine alleges that his system was “not functioning

properly due to a partially clogged TXV” (id. ¶ 73) resulting from a manufacturing defect (see

Compl. ¶¶ 27–32); and he suffered damages as a result (id. ¶ 73). In sum, the system “fail[ed] to

conform to the manufacturer’s express representations” regarding defects. (See Compl. ¶ 135;

Def. Mov. Br. Ex. A at 1); Kempf, 2017 WL 4288903, at *7.

       Drawing “all reasonable inferences” in favor of, and construing the Complaint “in the light

most favorable” to, Plaintiffs, see McDermott, 649 F. App’x at 266, Plaintiffs’ allegations

“plausibly give rise to an entitlement for relief,” see Iqbal, 556 U.S. at 679, under Kentucky law.

See Ky. Rev. Stat. Ann. § 355.2-313; Kempf, 2017 WL 4288903, at *7. Accordingly, the Court

DENIES Defendant’s Motion to Dismiss Count XXI.




                                              - 46 -
          V.     Count XXII: Breach of Implied Warranty (Kentucky)

          Plaintiff Sabbatine brought a claim for breach of implied warranty under Ky. Rev. Stat.

Ann., on behalf of himself and the Kentucky Class. (Compl. ¶¶ 324–34). “Plaintiffs concede that

the Implied Warranty claims under Kentucky law . . . as to Plaintiff[] Sabbatine . . . may be

dismissed for lack of privity.” (Pl. Opp. Br. at 38 n.2). Accordingly, the Court GRANTS

Defendant’s Motion to Dismiss Count XXII with prejudice.

IV.       Conclusion

          For the foregoing reasons, the Court GRANTS-in-part and DENIES-in-part Defendant’s

Motion to Dismiss as follows:

      •   Count I shall proceed.

      •   Count II is DISMISSED as to Plaintiffs Colbert, Goldis, Rainey, and Sabbatine without

          prejudice; and as to Plaintiffs Livingston and Smith with prejudice.

      •   Count III is DISMISSED as to Plaintiffs Colbert, Goldis, Livingston, Rainey, and Smith

          without prejudice.

      •   Count III shall proceed as to Plaintiff Sabbatine.

      •   Count IV is DISMISSED as to Plaintiffs Livingston and Sabbatine with prejudice.

      •   Count IV shall proceed as to Plaintiffs Colbert, Rainey, and Smith.

      •   Count V shall proceed as to Plaintiffs Colbert, Livingston, Rainey, Sabbatine, and Smith.

      •   Count VI is DISMISSED as to Plaintiffs Colbert, Goldis, Rainey, and Sabbatine without

          prejudice; and as to Plaintiffs Livingston and Smith with prejudice.

      •   Counts VII through XII are DISMISSED without prejudice.

      •   Counts XIII through XVII shall proceed.

      •   Count XVIII is DISMISSED with prejudice.

                                                 - 47 -
   •   Count XIX shall proceed.

   •   Count XX is DISMISSED without prejudice.

   •   Count XXI shall proceed.

   •   Count XXII is DISMISSED with prejudice.

       Plaintiffs have already requested leave to amend Count XII. (See Pl. Opp. Br. at 7 n.5).

The Court grants this request. See Fed. R. Civ. P. 15(a)(2); Mullin v. Balicki, 875 F.3d 140, 150–

51 (3d Cir. 2017) (discussing the conditions under which “leave to amend might reasonably be

denied”). Plaintiffs also may amend any Count or part of Count dismissed without prejudice within

thirty days, but “application for dismissal . . . may be made if a timely amendment is not

forthcoming within that time.” See Shane v. Fauver, 213 F.3d 113, 116 (3d Cir. 2000) (quoting

Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir. 1976) (per curiam)).

       An appropriate Order accompanies this Opinion.


                                                            s/Esther Salas
                                                            Esther Salas, U.S.D.J.




                                              - 48 -
